Exhibit 10.1

 

 

 

Construction Loan Agreement

among

TCA Block 11 Apartments, LLC

and TCA Block 11 Office, LLC

as Borrower

and

Bank of America, N.A.,

as Administrative Agent

and

The Other Financial Institutions

Party Hereto

Dated as of July 30, 2013

Bank of America Merrill Lynch,

as Sole Arranger and Sole Book Manager

 

LOGO [g583525ex10_1covlogo.jpg]

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE 1 - THE LOAN

     1   

1.1

  

General Information and Exhibits.

     1   

1.2

  

Purpose.

     2   

1.3

  

Commitment to Lend.

     2   

1.4

  

Budget.

     2   

1.5

  

Borrower’s Deposit.

     3   

1.6

  

Evidence of Debt.

     3   

1.7

  

Interest Rates.

     4   

ARTICLE 2 ADDITIONAL COVENANTS AND AGREEMENTS

     14   

2.1

  

Construction of the Improvements.

     14   

2.2

  

Plans and Changes.

     14   

2.3

  

Contracts.

     15   

2.4

  

Assignment of Contracts and Plans.

     16   

2.5

  

Storage of Materials.

     17   

2.6

  

Construction Consultant.

     17   

2.7

  

Inspection.

     17   

2.8

  

Notice to Lenders.

     17   

2.9

  

Financial Statements.

     18   

2.10

  

Other Information.

     18   

2.11

  

Reports and Testing.

     19   

2.12

  

Advertising by Lenders.

     19   

2.13

  

Appraisal.

     19   

2.14

  

Payment of Withholding Taxes.

     19   

2.15

  

ERISA and Prohibited Transaction Taxes.

     19   

2.16

  

Intentionally Omitted.

     20   

2.17

  

Electronic Delivery.

     20   

2.18

  

Swap Contracts.

     21   

2.19

  

Property Management.

     21   

2.20

  

Fees to Affiliates.

     21   

2.21

  

Permitted Transfers.

     21   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     23   

ARTICLE 4 DEFAULT AND REMEDIES

     25   

4.1

  

Events of Default.

     25   

4.2

  

Remedies.

     28   

ARTICLE 5 ADMINISTRATIVE AGENT

     30   

5.1

  

Appointment and Authorization of Administrative Agent.

     30   

5.2

  

Delegation of Duties.

     31   

5.3

  

Liability of Administrative Agent.

     31   

 

i



--------------------------------------------------------------------------------

5.4

  

Reliance by Administrative Agent.

     32   

5.5

  

Notice of Default.

     32   

5.6

  

Credit Decision; Disclosure of Information by Administrative Agent.

     32   

5.7

  

Indemnification of Administrative Agent.

     34   

5.8

  

Administrative Agent in Individual Capacity.

     34   

5.9

  

Successor Administrative Agent.

     34   

5.10

  

Releases; Acquisition and Transfers of Collateral.

     35   

5.11

  

Application of Payments.

     37   

5.12

  

Benefit.

     37   

5.13

  

Co-Agents; Lead Managers.

     37   

5.14

  

Administrative Agent’s Commitment.

     38   

ARTICLE 6 GENERAL TERMS AND CONDITIONS

     38   

6.1

  

Consents; Borrower’s Indemnity.

     38   

6.2

  

Miscellaneous.

     39   

6.3

  

Notices.

     40   

6.5

  

Successors and Assigns.

     41   

6.6

  

Confidentiality.

     45   

6.7

  

Set-off.

     46   

6.8

  

Sharing of Payments.

     47   

6.9

  

Amendments; Survival.

     47   

6.10

  

Costs and Expenses.

     49   

6.11

  

[Intentionally Omitted].

     50   

6.12

  

Partial Releases.

     52   

6.13

  

Further Assurances.

     53   

6.14

  

Inducement to Lenders.

     53   

6.15

  

Forum.

     53   

6.16

  

Interpretation.

     54   

6.17

  

No Partnership, etc.

     55   

6.18

  

Records.

     55   

6.19

  

Commercial Purpose.

     55   

6.20

  

WAIVER OF JURY TRIAL.

     55   

6.21

  

Service of Process.

     56   

6.22

  

USA Patriot Act Notice.

     56   

6.23

  

Entire Agreement.

     56   

6.24

  

Dispute Resolution.

     57   

6.25

  

Nature of Borrower’s Liability.

     59   



--------------------------------------------------------------------------------

CONSTRUCTION LOAN AGREEMENT

(Syndication)

THIS CONSTRUCTION LOAN AGREEMENT (“Agreement”) is made by and among each lender
from time to time a party hereto (individually, a “Lender” and collectively, the
“Lenders”), and Bank of America, N.A., a national banking association, as
Administrative Agent, and TCA Block 11 Apartments, LLC (“TCA 11 Apartments”),
and TCA Block 11 Office, LLC (“TCA 11 Office”), each of which is a Virginia
limited liability company (individually and collectively, “Borrower”), who agree
as follows:

ARTICLE 1 - THE LOAN

1.1 General Information and Exhibits. This Agreement includes the Exhibits
listed below, all of which Exhibits are attached hereto and made a part hereof
for all purposes. Borrower and Lenders agree that if any Exhibit to be attached
to this Agreement contains blanks, the same shall be completed correctly and in
accordance with this Agreement prior to or at the time of the execution and
delivery thereof.

 

Exhibit “A”   -      Legal Description of the Land Exhibit “B”   -     
Definitions and Financial Statements Exhibit “C”   -      Certain Conditions
Precedent to the First Advance Exhibit “D-1”   -      Apartments Unit Budget
Exhibit “D-2”   -      Office Tower/Retail Unit Budget Exhibit “E”   -     
Plans for Entire Project Exhibit “E-1”   -      Plans for Apartments Unit
Improvements Exhibit “E-2”   -      Plans for Office Tower/Retail Improvements
Exhibit “F”   -      Advances Exhibit “F-1”   -      Draw Request Exhibit “G”  
-      Survey Requirements Exhibit “H”   -      Intentionally Omitted Exhibit
“I”   -      Leasing and Tenant Matters Exhibit “J”   -      List of Required
Project Bonds Exhibit “K”   -      Intentionally Omitted Exhibit “L”   -     
Assignment and Assumption Exhibit “M”   -      Deed of Trust Note Exhibit “N”  
-      Schedule of Lenders Exhibit “O”   -      Extension Option Exhibit “P”   -
     List of all Approvals, Permits and Entitlements Exhibit “Q”   -     
Project Schedule Exhibit “R”   -      Swap Contracts

The Exhibits contain other terms, provisions and conditions applicable to each
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit “B”. This Agreement and the other Loan Documents, which must
be in form, detail and substance satisfactory to Lenders, evidence the
agreements of Borrower and Lenders with respect to each Loan. Borrower shall
comply with all of the Loan Documents.



--------------------------------------------------------------------------------

1.2 Purpose. The proceeds of each Loan shall be used by Borrower to pay (i) the
cost of the construction of the applicable Improvements and in the Condominium
Units to be financed with such Loan and (ii) other fees, costs and expenses
relating to each of the Apartments Unit Project and the Office Tower/Retail Unit
Project if and to the extent that such costs are specifically provided for in
the applicable Budget for each of the Apartments Unit Project and the Office
Tower/Retail Unit Project.

1.3 Commitment to Lend. Borrower agrees to borrow from each Lender, and each
Lender severally agrees to make advances of its Pro Rata Share of the Loan
proceeds to Borrower in amounts at any one time outstanding not to exceed such
Lender’s Pro Rata Share of the applicable Loan and (except for Administrative
Agent with respect to Administrative Agent Advances), on the terms and subject
to the conditions set forth in this Agreement and Exhibit “C” and Exhibit “F”
attached to this Agreement. Each Lender’s commitment to lend under a particular
Loan shall expire and terminate automatically (a) if such Loan is prepaid in
full and (b) upon the occurrence of a Default, and (c) on the Advance
Termination Date. The Loan is not revolving. Any amount repaid may not be
reborrowed.

1.4 Budget. The Budget for each of the Apartments Unit Project and the Office
Tower/Retail Unit Project is attached to this Agreement as Exhibit “D”. The
amounts listed in each Budget as the (a) “Total Costs” is the maximum cost
anticipated by Borrower for each item specified; (b) “Total Budget” is the
maximum cost anticipated by Borrower for each of the Apartments Unit Project and
the Office Tower/Retail Unit Project; (c) “Loan Proceeds” is the maximum amount
to be advanced under the applicable Loan; and (d) “Up-Front Equity”, is the
amount of $21,015,250, which is to be paid by Borrower toward the Total Costs
under the Parking Unit Project Loan, Apartments Unit Project Loan and/or the
Office Tower/Retail Unit Project Loan prior to the first advance the Loan. Loan
proceeds shall be advanced subject to the terms, covenants, conditions and
provisions of this Agreement. Borrower shall not amend any Budget, or otherwise
reallocate Loan funds from one Budget to another Budget or from one Budget line
item to another Budget line item, without the prior written approval of
Administrative Agent in its sole discretion. Notwithstanding the foregoing,
Borrower may reallocate actual savings in a hard cost line item of a Budget to
another hard cost line item in the same Budget and actual savings in a soft cost
line item of a Budget to another soft cost line item in the same Budget,
provided that such savings are demonstrated to Administrative Agent’s reasonable
satisfaction. Each Budget has been prepared by Borrower, and Borrower represents
to Administrative Agent and Lenders that such Budget includes all costs incident
to the applicable Loan and each of the Apartments Unit Project and the Office
Tower/Retail Unit Project through the initial Maturity Date of the applicable
Loan (collectively, for each of the Apartments Unit Project and the Office
Tower/Retail Unit Project, the “Aggregate Cost”) after taking into account the
requirements of this Agreement, including “hard” and “soft” costs, fees and
expenses. Unless approved by Administrative Agent in its sole discretion, no
advance shall be made (a) for any cost not set



--------------------------------------------------------------------------------

forth in a Budget, (b) from any line item in such Budget that, when added to all
prior advances from that line item, would exceed the lesser of (i) the actual
cost incurred by Borrower for such line item, or (ii) the sum shown in such
Budget for such line item, (c) from any contingency line item, or (d) to pay
interest on the Loan after commencement of operations in the Improvements
financed by that Loan if and to the extent that, subject to the provisions of
Exhibit “I”, there is sufficient net operating income from the Apartments Unit
Project and/or the Office Tower/Retail Unit Project to pay such interest.
Advances from any line item in a Budget for purposes other than those for which
amounts are initially allocated to such line item, or changes in the relative
amounts allocated to particular line items in such Budget may only be made as
Administrative Agent in its sole discretion deems necessary or advisable.

1.5 Borrower’s Deposit. If at any time Administrative Agent determines that the
sum of: (i) any unadvanced portion of any Loan to which either individual
Borrower is entitled, plus (ii) the portions of the Aggregate Cost that are to
be paid by such Borrower from other funds that, to Administrative Agent’s
satisfaction, are available, set aside and committed, is or will be insufficient
to pay the actual unpaid Aggregate Cost for each of the Apartments Unit Project
and the Office Tower/Retail Unit Project, respectively, Borrower shall, within
seven (7) days after written notice from Administrative Agent, deposit with
Administrative Agent the amount of the deficiency (“Borrower’s Deposit”) in an
interest-bearing account of Administrative Agent’s selection with interest
earned thereon to be part of Borrower’s Deposit. Notwithstanding any other
provision of this Agreement, the obligation of an individual Borrower to make
any Borrower’s Deposit shall be a joint and several obligation of each Borrower.
Such Borrower’s Deposit is hereby pledged to Administrative Agent and Lenders as
additional security for the Indebtedness and Obligations, and each individual
Borrower hereby grants and conveys to Administrative Agent for the ratable
benefit of Administrative Agent and Lenders a security interest in all funds so
deposited with Administrative Agent, as additional security for the Indebtedness
and Obligations. Administrative Agent may advance all or a portion of any
Borrower’s Deposit prior to Administrative Agent advancing the Loan proceeds for
the Apartments Unit Project and/or the Office Tower/Retail Unit Project. Upon
the occurrence of a Default, Administrative Agent may (but shall have no
obligation to) apply all or any part of Borrower’s Deposit against the unpaid
Indebtedness and Obligations in such order as Administrative Agent determines.

1.6 Evidence of Debt. Amounts of each Loan made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the subject Loan made by each Lender to each
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Indebtedness.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Administrative Agent in respect of such
matters, the accounts and records of Administrative Agent shall control in the
absence of manifest error. Each Lender may attach schedules to its Note(s) and
endorse thereon the date, amount and maturity of the applicable Note and
payments with respect thereto.



--------------------------------------------------------------------------------

1.7 Interest Rates. The Principal Debt under each Note from day to day
outstanding which is not past due shall bear interest at a rate per annum equal
to the LIBOR Rate. Interest shall be computed for the actual number of days
which have elapsed, on the basis of a 360-day year.

1.7.1 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund advances whose interest is
determined by reference to LIBOR or the LIBOR Daily Floating Rate, or to
determine or charge interest rates based upon the LIBOR or LIBOR Daily Floating
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, U.S.
Dollars in the London interbank eurodollar market, then, on notice thereof by
such Lender to Borrower through Administrative Agent, (a) any obligation of such
Lender to make or maintain LIBOR Rate Advances shall be suspended, and
(b) during the period of such suspension, all Principal Debt owed to such Lender
from day to day outstanding which is not past due, shall bear interest at the
Base Rate.

1.7.2 Inability to Determine Rates. If Administrative Agent or Required Lenders
determine for any reason, that (a) U.S. Dollar deposits are not being offered to
banks in the London interbank eurodollar market in the amount of the Principal
Debt for terms equal to one (1) month, (b) adequate and reasonable means do not
exist for determining the LIBOR Daily Floating Rate with respect to the Loan, or
(c) the LIBOR Rate will not adequately and fairly reflect the cost to Lenders of
funding the Loan, Administrative Agent will promptly so notify Borrower and each
Lender. Thereafter, the obligation of Lenders to make or maintain LIBOR Rate
Advances shall be suspended, until Administrative Agent (upon the instruction of
Required Lenders) revokes such notice. During the period of such suspension, all
Principal Debt from day to day outstanding which is not past due, shall bear
interest at the Base Rate.

1.7.3 [Intentionally Omitted.]

1.7.4 [Intentionally Omitted.]

1.7.5 [Intentionally Omitted.]

1.7.6 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate);



--------------------------------------------------------------------------------

(ii) subject Administrative Agent or any Lender to any Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank eurodollar market any other
condition, cost or expense affecting this Agreement or any Note or the LIBOR
Rate Advances made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any advance the interest on which is
determined by reference to the LIBOR Daily Floating Rate (or of maintaining its
obligation to make any such advance), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon demand of such Lender Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, any Note, the Commitments of such Lender or the advances made by
such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Subsections (a) or (b) of this Section and
delivered to Borrower shall be conclusive absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Responses. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender, as
the case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

1.7.7 Late Charge. If Borrower shall fail to make any payment due hereunder or
under the terms of any Note (other than a principal payment due under any Note
upon the



--------------------------------------------------------------------------------

Maturity Date of such Note or as a result of the acceleration of such Note)
within fifteen (15) days after the date such payment is due, Borrower shall pay
to the applicable Lender or Lenders on demand a late charge equal to four
percent (4%) of such payment. If Borrower shall fail to make a principal payment
due under any Note upon the Maturity Date of such Note or as a result of the
acceleration of such Note within fifteen (15) days after the date such payment
is due, Borrower shall pay to the applicable Lender or Lenders on demand a late
charge equal to one percent (1%) of such principal payment, provided, however,
that such late charge shall be waived provided that (i) the subject non-payment
is the only default then in existence under the Loan Documents and (ii) the
Borrower makes such payment in full within thirty (30) days after such payment
is due. Such fifteen (15) day or thirty (30) day period shall not be construed
as in any way extending the due date of any payment. The “late charge” is
imposed for the purpose of defraying the expenses of a Lender incident to
handling such defaulting payment. This charge shall be in addition to, and not
in lieu of, any other remedy Lenders may have and is in addition to any fees and
charges of any agents or attorneys which Administrative Agent or Lenders may
employ upon the occurrence of a Default, whether authorized herein or by Law.

1.8 Prepayment. Borrower may prepay the principal balance of each Loan, in full
at any time or in part from time to time, without fee, premium or penalty,
provided that: (a) Borrower pay all breakage cost and fees due under any Swap
Contract; (b) Administrative Agent shall have actually received from Borrower
prior written notice of (i) Borrower’s intent to prepay, (ii) the amount of
principal which will be prepaid (the “Prepaid Principal”), and (iii) the date on
which the prepayment will be made; (c) each prepayment shall be in the amount of
$1,000 or larger integral multiple of $1,000 (unless the prepayment retires the
outstanding balance of this Loan in full); and (d) each prepayment shall be in
the amount of 100% of the Prepaid Principal, plus accrued unpaid interest
thereon to the date of prepayment, plus any other sums which have become due to
Administrative Agent and Lenders under the Loan Documents on or before the date
of prepayment but have not been paid. If a Loan is prepaid in full, any
commitment of Lenders for further advances with respect to such Loan shall
automatically terminate.

1.9 [Intentionally Omitted]

1.10 Default Rate. After the occurrence of a Default (including the expiration
of any applicable cure period), upon the request of the Required Lenders,
Administrative Agent, without notice or demand, may raise the rate of interest
accruing on the outstanding principal balance under any Loan Document by three
hundred (300) basis points above the rate of interest otherwise applicable
(“Default Rate”), independent of whether Administrative Agent accelerates the
outstanding principal balance under any Loan Document.

1.11 Taxes.

(e) Any and all payments by Borrower to or for the account of Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of Administrative Agent
and any Lender, (i) taxes imposed on or measured by its net income, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political



--------------------------------------------------------------------------------

subdivision thereof) under the Laws of which Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office, and
(ii) any U.S. federal withholding Taxes imposed pursuant to FATCA (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If Borrower shall be required by any Laws to deduct any Taxes from
or in respect of any sum payable under any Loan Document to Administrative Agent
or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) Borrower shall make such deductions, (iii) Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment, Borrower shall furnish to Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

(f) In addition, Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(g) If Borrower shall be required by the Laws of any jurisdiction outside the
United States to deduct any Taxes or Other Taxes from or in respect of any sum
payable under any Loan Document to Administrative Agent or any Lender, Borrower
shall also pay to Administrative Agent (for the account of such Lender) or to
such Lender, at the time interest is paid, such additional amount that such
Lender specifies is necessary to preserve the after-tax yield (after factoring
in United States (federal and state) taxes imposed on or measured by net income)
Lender would have received if such deductions (including deductions applicable
to additional sums payable under this Section) had not been made.

(h) Borrower agrees to indemnify, defend and hold harmless Administrative Agent
and each Lender for the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by Administrative Agent and such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this Subsection shall be made within thirty (30) days after the
date Administrative Agent or Lender makes a demand therefor. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender shall
be conclusive absent manifest error.

(i) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this Section
shall survive the termination of the Commitments and the payment in full of all
the other Indebtedness.

1.12 Payment Schedule and Maturity Date. The entire principal balance of each
Loan then unpaid and all accrued interest then unpaid shall be due and payable
in full on the applicable Maturity Date. Accrued unpaid interest shall be due
and payable on the 15th day of the first



--------------------------------------------------------------------------------

calendar month after the date of this Agreement and on the same day of each
succeeding calendar month thereafter until all principal and accrued interest
owing on the subject Loan shall have been fully paid and satisfied; provided
that, in the event the Maturity Date of the Apartments Unit Project Loan and/or
the Office Tower/Retail Unit Project Loan is extended pursuant to Exhibit “O,”
payments under the applicable Notes shall be made in accordance with Exhibit
“O.”

1.13 Advances and Payments.

(a) Following receipt of a Draw Request, Administrative Agent shall promptly
provide each Lender with a copy of the Draw Request in the form of Exhibit
“F-1”, the related AIA Document G-702 and G-703, the related written
certification by Borrower’s Architect and if available, the related written
certification of the Construction Consultant. Administrative Agent shall notify
each Lender telephonically (with confirmation by electronic mail) or by
electronic mail (with confirmation by telephone) not later than 1:00 p.m.
Administrative Agent’s Time two (2) Business Days prior to the advance Funding
Date for LIBOR Rate Principal advances, and one (1) Business Day prior to the
advance Funding Date for all other advances, of its Pro Rata Share of the amount
Administrative Agent has determined shall be advanced in connection therewith
(“Advance Amount”). In the case of an advance of a Loan, each Lender shall make
the funds for its Pro Rata Share of the Advance Amount available to
Administrative Agent not later than 11:00 a.m. Administrative Agent’s Time on
the Funding Date thereof. After Administrative Agent’s receipt of the Advance
Amount from Lenders, Administrative Agent shall make proceeds of the applicable
Loan in an amount equal to the Advance Amount (or, if less, such portion of the
Advance Amount that shall have been paid to Administrative Agent by Lenders in
accordance with the terms hereof) available to Borrower on the applicable
Funding Date by advancing such funds to Borrower in accordance with the
provisions of Exhibit “F”.

(b) All payments by Borrower shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by Borrower hereunder shall be made to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at Administrative Agent’s Office in U.S. Dollars and in
immediately available funds not later than 12:00 p.m. (Administrative Agent’s
Time) on the date specified herein. Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Administrative Agent
after 12:00 p.m. (Administrative Agent’s Time) shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be. For the avoidance of doubt, Administrative Agent will
distribute payments to each Lender, (i) on the date of receipt, if
Administrative Agent receives such funds on or before 12:00 p.m. (Administrative
Agent’s Time), or (ii) on the Business Day following the date of receipt, if
Administrative Agent receives such funds after 12:00 p.m. (Administrative
Agent’s Time). If Administrative Agent fails to timely pay any amount to any
Lender in accordance with this Subsection, Administrative Agent shall pay to
such Lender interest on such amount at the greater of the Federal Funds Rate and
a



--------------------------------------------------------------------------------

rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation, for each day from the day such amount was to be
paid until it is paid to such Lender.

(c) (i) Unless Administrative Agent shall have received notice from a Lender
prior to the proposed advance Funding Date for LIBOR Rate Principal advances
(or, in the case of any other advances, prior to 12:00 p.m. (Administrative
Agent’s Time) on such advance Funding Date) that such Lender will not make
available to Administrative Agent such Lender’s Pro Rata Share of such Advance
Amount, Administrative Agent may assume that such Lender has made such Pro Rata
Share available on such date in accordance with Subsection (a) above (or, in the
case of any advances other than LIBOR Rate Principal advances, that such Lender
has made such Pro Rata Share available in accordance with, and at the time
required by Subsection (a) above) and may, in reliance upon such assumption,
make available to Borrower a corresponding amount. In such event, if a Lender
has not in fact made its Pro Rata Share of the Advance Amount available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to LIBOR Rate Principal. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its Pro Rata
Share of the applicable Advance Amount to Administrative Agent, then the amount
so paid shall constitute such Lender’s Pro Rata Share of such Advance Amount.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to
Administrative Agent.

(ii) Unless Administrative Agent shall have received notice from Borrower prior
to the date on which any payment is due to Administrative Agent for the account
of Lenders hereunder that Borrower will not make such payment, Administrative
Agent may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to Lenders, as
the case may be, the amount due. In such event, if Borrower has not in fact made
such payment, then each of the Lenders severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of Administrative Agent to any Lender or to Borrower with respect to
any amount owing under this Subsection shall be conclusive, absent manifest
error.



--------------------------------------------------------------------------------

(d) If any Lender makes available to Administrative Agent funds for any Loan
advances to be made by such Lender as provided in the foregoing provisions of
this Section, and such funds are not made available to Borrower by
Administrative Agent because the conditions to the applicable Loan advance set
forth in Exhibit “F” are not satisfied or waived in accordance with the terms
hereof, Administrative Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(e) The obligations of Lenders hereunder to make Loan advances and to make
payments pursuant to Section 5.7 are several and not joint. The failure of any
Lender to make any Loan advance, to fund any such participation or to make any
payment under Section 5.7 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan advance, to purchase its participation or to make its payment under
Section 5.7.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan advance in any particular place or manner.

1.14 Administrative Agent Advances.

(a) Administrative Agent is authorized, from time to time, in Administrative
Agent’s sole discretion to make, authorize or determine advances of each Loan,
or otherwise expend funds, on behalf of Lenders (“Administrative Agent
Advances”), (i) to pay any costs, fees and expenses as described in Section 6.10
herein, (ii) when the applicable conditions precedent set forth in Exhibit “C”
and Exhibit “F” have been satisfied to the extent required by Administrative
Agent, and (iii) when Administrative Agent deems necessary or desirable to
preserve or protect collateral for the Indebtedness and Obligations or any
portion thereof (including those with respect to property taxes, insurance
premiums, completion of construction, operation, management, improvements,
maintenance, repair, sale and disposition) (A) subject to Section 5.5, after the
occurrence of a Default, and (B) subject to Section 5.10, after acquisition of
all or a portion of the Loan collateral by foreclosure or otherwise.

(b) Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable on demand and secured by the
collateral for the Indebtedness and Obligations, and if unpaid by Lenders as set
forth below shall bear interest at the rate applicable to such amount under the
Loan or if no longer applicable, at the Base Rate. Administrative Agent shall
notify each Lender in writing of each Administrative Agent Advance. Upon receipt
of notice from Administrative Agent of its making of an Administrative Agent
Advance, each Lender shall make the amount of such Lender’s Pro Rata Share of
the outstanding principal amount of the Administrative Agent Advance available
to Administrative Agent, in same day funds, to such account of Administrative
Agent as Administrative Agent may designate, (i) on or before 3:00 p.m.
(Administrative Agent’s Time) on the day Administrative Agent provides Lenders
with notice of the making of such Administrative Agent Advance if Administrative
Agent provides such notice on or before 12:00 p.m. (Administrative Agent’s
Time), or (ii) on or before 12:00 p.m. (Administrative Agent’s Time) on the
Business Day immediately following the day Administrative Agent provides Lenders
with notice of the making of such advance if Administrative Agent provides
notice after 12:00 p.m. (Administrative Agent’s Time).



--------------------------------------------------------------------------------

1.15 Defaulting Lender.

1.15.1 Notice and Cure of Lender Default; Election Period; Electing Lenders.
Administrative Agent shall notify (such notice being referred to as the “Default
Notice”) Borrower (for Loan advances) and each non-Defaulting Lender if any
Lender is a Defaulting Lender. Each non-Defaulting Lender shall have the right,
but in no event or under any circumstance the obligation, to fund such
Defaulting Lender’s Defaulting Lender Amount, provided that within twenty
(20) days after the date of the Default Notice (the “Election Period”), such
non-Defaulting Lender or Lenders (each such Lender, an “Electing Lender”)
irrevocably commit(s) by notice in writing (an “Election Notice”) to
Administrative Agent, the other Lenders and Borrower to fund the Defaulting
Lender Amount. If Administrative Agent receives more than one Election Notice
within the Election Period, then the commitment to fund the Defaulting Lender
Amount shall be apportioned pro rata among the Electing Lenders in the
proportion that the amount of each such Electing Lender’s Commitment bears to
the total Commitments of all Electing Lenders. If the Defaulting Lender fails to
pay the Defaulting Lender Payment Amount within the Election Period, the
Electing Lender or Lenders, as applicable, shall be automatically obligated to
fund the Defaulting Lender Amount (and Defaulting Lender shall no longer be
entitled to fund such Defaulting Lender Amount) within three (3) Business Days
following the expiration of the Election Period to reimburse Administrative
Agent or make payment to Borrower, as applicable. Notwithstanding anything to
the contrary contained herein, if Administrative Agent has funded the Defaulting
Lender Amount, Administrative Agent shall be entitled to reimbursement for its
portion of the Defaulting Lender Payment Amount pursuant to Section 5.11.

1.15.2 Removal of Rights; Indemnity. Administrative Agent shall not be obligated
to transfer to a Defaulting Lender any payments made by or on behalf of Borrower
to Administrative Agent for the Defaulting Lender’s benefit; nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder or under
any Note until all Defaulting Lender Payment Amounts are paid in full. Amounts
payable to a Defaulting Lender shall be paid by Administrative Agent to
reimburse Administrative Agent and any Electing Lender pro rata for all
Defaulting Lender Payment Amounts. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, a Defaulting Lender
shall be deemed not to be a “Lender” and such Defaulting Lender’s Commitment
shall be deemed to be zero. A Defaulting Lender shall have no right to
participate in any discussions among and/or decisions by Lenders hereunder
and/or under the other Loan Documents. Further, any Defaulting Lender shall be
bound by any amendment to, or waiver of, any provision of, or any action taken
or omitted to be taken by Administrative Agent and/or the non-Defaulting Lenders
under, any Loan Document which is made subsequent to the Defaulting Lender’s
becoming a Defaulting Lender. This Section shall remain effective with respect
to a Defaulting Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement by curing such
default by payment of all Defaulting Lender Payment Amounts (i) within the
Election Period, or (ii) after the Election Period with the consent of the
non-Defaulting Lenders. Such Defaulting Lender nonetheless shall be bound by any
amendment to or waiver of any



--------------------------------------------------------------------------------

provision of, or any action taken or omitted to be taken by Administrative Agent
and/or the non-Defaulting Lenders under any Loan Document which is made
subsequent to that Lender’s becoming a Defaulting Lender and prior to such cure
or waiver. The operation of this Subsection or the Subsection above alone shall
not be construed to increase or otherwise affect the Commitment of any
non-Defaulting Lender, or relieve or excuse the performance by Borrower of its
duties and obligations hereunder or under any of the other Loan Documents.
Furthermore, nothing contained in this Section shall release or in any way limit
a Defaulting Lender’s obligations as a Lender hereunder and/or under any of the
other Loan Documents. Further, a Defaulting Lender shall indemnify, defend and
hold harmless Administrative Agent and each of the non-Defaulting Lenders from
any claim, loss, or costs incurred by Administrative Agent and/or the
non-Defaulting Lenders as a result of a Defaulting Lender’s failure to comply
with the requirements of this Agreement, including, without limitation, any and
all additional losses, damages, costs and expenses (including, without
limitation, attorneys’ fees) incurred by Administrative Agent and any
non-Defaulting Lender as a result of and/or in connection with (i) a
non-Defaulting Lender’s acting as an Electing Lender, (ii) any enforcement
action brought by Administrative Agent against a Defaulting Lender, and
(iii) any action brought against Administrative Agent and/or Lenders. The
indemnification provided above shall survive any termination of this Agreement.

1.15.3 Commitment Adjustments. In connection with the adjustment of the amounts
of the Loan Commitments of the Defaulting Lender and Electing Lender(s) upon the
expiration of the Election Period as aforesaid, Borrower, Administrative Agent
and Lenders shall execute such modifications to the Loan Documents as shall, in
the reasonable judgment of Administrative Agent, be necessary or desirable in
connection with the adjustment of the amounts of Commitments in accordance with
the foregoing provisions of this Section. For the purpose of voting or
consenting to matters with respect to the Loan Documents such modifications
shall also reflect the removal of voting rights of the Defaulting Lender and
increase in voting rights of Electing Lenders to the extent an Electing Lender
has funded the Defaulting Lender Amount. In connection with such adjustments,
Defaulting Lenders shall execute and deliver an Assignment and Assumption
covering that Lender’s Commitment and otherwise comply with Section 6.5. If a
Lender refuses to execute and deliver such Assignment and Assumption or
otherwise comply with Section 6.5, such Lender hereby appoints Administrative
Agent to do so on such Lender’s behalf. Administrative Agent shall distribute an
amended Schedule of Lenders, which shall thereafter be incorporated into this
Agreement, to reflect such adjustments. However, all such Defaulting Lender
Amounts funded by Administrative Agent or Electing Lenders shall continue to be
Defaulting Lender Amounts of the Defaulting Lender pursuant to its obligations
under this Agreement.

1.15.4 No Election. In the event that no Lender elects to commit to fund the
Defaulting Lender Amounts within the Election Period, Administrative Agent
shall, upon the expiration of the Election Period, so notify Borrower and each
Lender.

1.16 Several Obligations; No Liability, No Release. Notwithstanding that certain
of the Loan Documents now or hereafter may have been or will be executed only by
or in favor of Administrative Agent in its capacity as such, and not by or in
favor of Lenders, any and all obligations on the part of Administrative Agent
(if any) to make any advances of the Loan or



--------------------------------------------------------------------------------

reimbursements for other Payment Amounts shall constitute the several (and not
joint) obligations of the respective Lenders on a ratable basis, according to
their respective Pro Rata Shares. Except as may be specifically provided in this
Agreement, no Lender shall have any liability for the acts of any other Lender.
No Lender shall be responsible to Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make advances of the Loan or
reimbursements for other Payment Amounts, nor to take any other action on its
behalf hereunder or in connection with the financing contemplated herein. The
failure of any Lender to pay to Administrative Agent its Pro Rata Share of a
Payment Amount shall not relieve any other Lender of any obligation hereunder to
pay to Administrative Agent its Pro Rata Share of such Payment Amounts as and
when required herein, but no Lender shall be responsible for the failure of any
other Lender to so fund its Pro Rata Share of the Payment Amount. In furtherance
of the foregoing, Lenders shall comply with their obligation to pay
Administrative Agent their Pro Rata Share of such Payment Amounts regardless of
(i) the occurrence of any Default hereunder or under any Loan Document;
(ii) intentionally omitted (iii) any failure of consideration, absence of
consideration, misrepresentation, fraud, or any other event, failure,
deficiency, breach or irregularity of any nature whatsoever in the Loan
Documents; or (iv) any bankruptcy, insolvency or other like event with regard to
any Borrower or Guarantor. The obligation of Lenders to pay such Payment Amounts
are in all regards independent of any claims between Administrative Agent and
any Lender.

1.17 Replacement of Lenders. If any Lender is a Defaulting Lender, Borrower may,
upon notice to such Lender and Administrative Agent, replace such Lender by
causing such Lender to assign its Commitment with the payment of any assignment
fee by the replaced Lender to one or more other lenders or Eligible Assignees
acceptable to Borrower and Administrative Agent. Borrower shall or shall cause
the replacement lender to (subject to the provisions of Sections 1.14 and 1.15
providing for payment of all Defaulting Lender Payment Amounts to Administrative
Agent and/or Electing Lenders, as applicable, prior to payment of amounts due to
a Defaulting Lender), (x) pay in full all principal, interest, fees and other
amounts owing to such Lender through the date of replacement, (y) intentionally
omitted and (z) provide a release of such Lender from its obligations under the
Loan Documents. Any Lender being replaced shall execute and deliver an
Assignment and Assumption covering that Lender’s Commitment and otherwise comply
with Section 6.5. If a Lender being replaced refuses to execute and deliver such
Assignment and Assumption or otherwise comply with Section 6.5, such Lender
hereby appoints Administrative Agent to do so on such Lender’s behalf.
Administrative Agent shall distribute an amended Schedule of Lenders, which
shall thereafter be incorporated into this Agreement, to reflect adjustments to
Lenders and their Commitments.

1.18 Developer Fee. Subject to the terms of this Section 1.18 and subject to the
satisfaction of the other conditions precedent to advances set forth in this
Agreement, Administrative Agent shall advance from each Loan, on behalf of
Lenders, an aggregate fee equal to $3,000,000 (the “Developer Fee”) payable to
Borrower in accordance with the Budget for each of the Apartments Unit Project
and the Office Tower/Retail Unit Project in order to reimburse Borrower for its
costs and overhead related to the development of each of the Apartments Unit
Project and the Office Tower/Retail Unit Project pursuant to this Agreement.
Loan Proceeds allocable to the Developer Fee shall be funded with each advance
hereunder in an amount equal to (i) $106,250 per month in connection with the
Office Tower/Retail Unit Project,



--------------------------------------------------------------------------------

and (iii) $81,250 per month in connection with the Apartments Unit Project, for
a period of sixteen (16) months; provided that, to the extent funds in the line
item for Developer Fee in the Budget for the Apartments Unit Project or the
Office Tower/Retail Unit Project remain as of the time of the payment of the
final advance for the Apartments Unit Project and/or the Office Tower/Retail
Unit Project, as applicable, Administrative Agent shall fund the unpaid portion
of the Developer Fee with respect to the Apartments Unit Project and/or the
Office Tower/Retail Unit Project, as applicable, at the time of its draw of the
final advance for improvements (other than tenant improvements) with respect to
the Apartments Unit Project and/or the Office Tower/Retail Unit Project, as
applicable; provided that the Retail Unit Improvements shall only be required to
be complete to the extent specified on Exhibit 11.3.1 of the VBDA Development
Agreement, as determined by Administrative Agent.

ARTICLE 2 ADDITIONAL COVENANTS AND AGREEMENTS

2.1 Construction of the Improvements. Borrower has commenced construction of the
Improvements. Borrower shall prosecute the construction of the Improvements with
diligence and continuity, in a good and workmanlike manner, and in accordance
with sound building and engineering practices, all applicable Laws and
governmental requirements, the applicable Plans and the Loan Documents. Borrower
shall not permit cessation of work for a period in excess of ten (10) days
(whether or not consecutive), except for Excusable Delays. Borrower shall
complete construction of all of the Improvements comprising the entirety of the
Apartments Unit Project and the Office Tower/Retail Unit Project free and clear
of all liens (except liens created by the Loan Documents), and shall obtain a
certificate of occupancy and all other permits, licenses and approvals from all
applicable Governmental Authorities required at the applicable stage for the
occupancy, use and operation of such Improvements, in each case satisfactory to
Administrative Agent, on or before the Completion Date applicable to each of the
Apartments Unit Project and the Office Tower/Retail Unit Project. Borrower shall
promptly correct (a) any material defect in any Improvements, (b) any material
departure from the applicable Plans, Law or governmental requirements, or
(c) any encroachment by any Improvements or structure on any building setback
line, easement, property line or restricted area. Borrower shall maintain all
permits and governmental approvals necessary for construction of the
Improvements. Borrower acknowledges and agrees that certain permits relating to
each of the Apartments Unit Project and the Office Tower/Retail Unit Project
have been issued in the name of the general contractor, and Borrower hereby
consents to the general contractor’s agreement to assign and otherwise cooperate
with Administrative Agent to have any such permits placed in the name of
Administrative Agent or its designee, upon a Default hereunder or a termination
of the construction contract. Without limiting any other provision of this
Agreement, the obligation of a particular Borrower to construct and complete the
Improvements as required by the Loan Documents and pay all costs associated
therewith shall be a joint and several obligation of all Borrowers. Without
limiting the forgoing, Borrower shall pay or cause its general contractor to pay
all costs charged by Clark Nexsen to comply with the Designer’s Consent.



--------------------------------------------------------------------------------

2.2 Plans and Changes. No construction shall be undertaken with respect to the
Project except as shown in the Plans. Borrower assumes full responsibility for
the compliance of the Plans and the Property with all Laws, governmental
requirements and sound building and engineering practices. No plans or
specifications, or any changes thereto, shall be included as part of any Plans
until approved by Administrative Agent, Construction Consultant, all applicable
Governmental Authorities, and all other parties required under the Loan
Documents. Without Administrative Agent’s prior written consent, Borrower shall
not change or modify any Plans, agree to any change order, or allow any extras
to any contractor or any subcontractor, except that Borrower may make Permitted
Changes if: (a) Borrower notifies Administrative Agent in writing of the change
or extra with appropriate supporting documentation and information; (b) Borrower
obtains the approval of the applicable contractor, Borrower’s architect and all
sureties; (c) the structural integrity, quality and standard of workmanship of
the subject Improvements is not impaired by such change or extra; (d) no
substantial change in architectural appearance is effected by such change or
extra; (e) no default in any obligation to any Person or violation of any Law or
governmental requirement would result from such change or extra; (f) Borrower
complies with Section 1.5 of this Agreement to cover any excess cost resulting
from the change or extra; (g) completion of the subject Improvements by the
applicable Completion Date will not be affected; and (h) Borrower provides
Administrative Agent with evidence that (1) the change or extra has been
approved by the permanent lender, if any, or the VBDA if the change or extra
affects the Parking Unit, or (2) such approval by permanent lender, if any, or
the VBDA if the change or extra affects the Parking Unit, is not required.
Administrative Agent shall not be obligated to review a proposed change unless
it has received all documents necessary to review such change, including the
change order, cost estimates, plans and specifications, and evidence that all
required approvals other than that of Administrative Agent have been obtained.

2.3 Contracts. Without Administrative Agent’s prior written approval as to
parties, terms, and all other matters, Borrower shall not (a) enter into any
Material Contract for the performance of any work or the supplying of any labor,
materials or services for the design or construction of any Improvements,
(b) enter into any franchise, license, brokerage listing, management, leasing,
maintenance or other contract pertaining to the Property or any portion thereof
not described in clause (a) that is not unconditionally terminable by Borrower
or any successor owner without penalty or payment on not more than thirty
(30) days’ notice to the other party thereunder, or (c) modify, amend, or
terminate any such contracts. Administrative Agent approves AHP Construction,
LLC as the general contractor and (i) Clark Nexsen as the project architect for
the Office Unit Project and (ii) Cox, Kliewer & Company, P.C. for the Apartments
Unit Project. Borrower shall not default under any contract, Borrower shall not
permit any contract to terminate by reason of any failure of Borrower to perform
thereunder, and Borrower shall promptly notify Administrative Agent of any
default thereunder. Borrower will deliver to Administrative Agent, upon request
of Administrative Agent, the names and addresses of all Persons or entities with
whom each contractor has contracted or intends to contract for the construction
of any Improvements or for the furnishing of labor or materials therefor.
Borrower will deliver to Administrative Agent, upon request of Administrative
Agent, a list of all contracts or contracts of a designated type and copies of
such contracts.



--------------------------------------------------------------------------------

2.4 Assignment of Contracts and Plans. As additional security for the
Indebtedness and Obligations, Borrower hereby transfers and assigns to
Administrative Agent for the ratable benefit of Administrative Agent and Lenders
and grants a security interest in all of Borrower’s right, title and interest,
but not its liability, in, under, and to all construction, architectural and
design contracts, and all Plans, and agrees that all of the same are covered by
the security agreement provisions of the Deed of Trust. Borrower agrees to
deliver to Administrative Agent from time to time upon Administrative Agent’s
request such consents to the foregoing assignment from parties contracting with
Borrower as Administrative Agent may require. Neither this assignment nor any
action by Administrative Agent or Lenders shall constitute an assumption by
Administrative Agent or Lenders of any obligation under any contract or with
respect to any Plans, Borrower hereby agrees to perform all of its obligations
under any contract, and Borrower shall continue to be liable for all obligations
of Borrower with respect thereto. Administrative Agent shall have the right at
any time (but shall have no obligation) to take in its name or in the name of
Borrower such action as Administrative Agent may determine to be necessary to
cure any default under any contract or with respect to any Plans or to protect
the rights of Borrower, Administrative Agent or Lenders with respect thereto.
Borrower irrevocably constitutes and appoints Administrative Agent as Borrower’s
attorney-in-fact, which power of attorney is coupled with an interest and
irrevocable, to enforce in Borrower’s name or in Administrative Agent’s and
Lender’s name all rights of Borrower under any contract or with respect to any
Plans. Administrative Agent shall incur no liability if any action so taken by
it or on its behalf shall prove to be inadequate or invalid. Borrower
indemnifies and holds Administrative Agent and Lenders harmless against and from
any loss, cost, liability or expense (including, but not limited to,
consultants’ fees and expenses and reasonable attorneys’ fees and expenses)
incurred in connection with Borrower’s failure to perform such contracts or any
action taken by Administrative Agent or Lenders. Administrative Agent may use
any Plans for any purpose relating to any Improvements. Borrower represents and
warrants to Administrative Agent and Lenders that the copy of any contract
furnished or to be furnished to Administrative Agent is and shall be a true and
complete copy thereof, that the copies of any Plans delivered to Administrative
Agent are and shall be true and complete copies of such Plans, that there have
been no modifications thereof which are not fully set forth in the copies
delivered, and that Borrower’s interest therein is not subject to any claim,
setoff, or encumbrance.

Borrowers acknowledge that it is the Administrative Agent’s policy to require
written consents to assignment and subordination of all architectural and design
contracts. Administrative Agent has been advised that Clark Nexsen contractually
agreed with AHP Construction LLC that Clark Nexsen’s contract would not be
assignable. While Clark Nexsen has agreed to consent to certain agreements with
Administrative Agent, Clark Nexsen has not agreed to many of the terms and
conditions of the Administrative Agent’s required form of written consent to
assignment and subordination. Administrative Agent has reluctantly agreed to
Clark Nexsen’s requested changes to Administrative Agent’s form, but such
changes are not intended to result in any assumption of liability or
responsibility to Clark Nexsen or any other person by Administrative Agent under
Clark Nexsen’s contracts relating to the Plans or the Improvements except as
expressly set forth in the Designer’s Consent.



--------------------------------------------------------------------------------

2.5 Storage of Materials. Borrower shall cause all materials supplied for or
intended to be utilized in the construction of any of the Improvements, but not
yet affixed to or incorporated into the Improvements, to be stored on the Land
or at such other site as Administrative Agent may approve from time to time, in
each case with adequate safeguards to prevent loss, theft, damage or commingling
with materials for other projects. Borrower shall not purchase or order
materials for delivery more than ninety (90) days prior to the scheduled
incorporation of such materials into the Improvements without Administrative
Agent’s prior approval.

2.6 Construction Consultant. Administrative Agent may retain the services of a
Construction Consultant, whose duties may include, among others, reviewing any
Plans and any proposed changes to such Plans, performing construction cost
analyses, observing work in place and reviewing Draw Requests. The duties of
Construction Consultant run solely to Administrative Agent for the ratable
benefit of Lenders, and Construction Consultant shall have no obligations or
responsibilities whatsoever to Borrower, Borrower’s architect, engineer,
contractor or any of their agents or employees. Unless prohibited by applicable
Law, all fees, costs, and expenses of Construction Consultant shall be paid by
Borrower. Borrower shall cooperate with Construction Consultant and will furnish
to Construction Consultant such information and other material as Construction
Consultant considers necessary or useful in performing its duties.

2.7 Inspection. Administrative Agent (and, after advance notice to and
coordination with Administrative Agent, a Lender) and its agents, including
Construction Consultant, may enter upon the Property to inspect the Property,
including the Apartments Unit Project and the Office Tower/Retail Unit Project
and any materials at any reasonable time, unless Administrative Agent (and,
after advance notice to and coordination with Administrative Agent, a Lender)
deems such inspection is of an emergency nature, in which event Borrower shall
provide Administrative Agent (and, after advance notice to and coordination with
Administrative Agent, a Lender) with immediate access to the Property.
Administrative Agent (and, after advance notice to and coordination with
Administrative Agent, a Lender) and its agents shall coordinate with Borrower’s
on-site construction supervisor and should comply with all reasonable rules and
regulations relating to construction of each of the Apartments Unit Project and
the Office Tower/Retail Unit Project. Borrower will furnish to Administrative
Agent and its agents, including Construction Consultant, for inspection and
copying, all Plans, shop drawings, specifications, books and records, and other
documents and information that Administrative Agent or Lenders may request from
time to time.

2.8 Notice to Lenders. Borrower shall promptly within five (5) days after the
occurrence of any of the following events, notify each Lender in writing
thereof, specifying in each case the action Borrower has taken or will take with
respect thereto: (a) any violation of any Law or governmental requirement;
(b) any litigation, arbitration or governmental investigation or proceeding
instituted or threatened against Borrower or any Guarantor or the Property, and
any material development therein which has a likelihood of materially affecting
Borrower’s or any Guarantor’s ability to pay and/or perform their obligations
under the Loan



--------------------------------------------------------------------------------

Documents; (c) any actual or threatened condemnation of any portion of the
Property, any negotiations with respect to any such taking, or any loss of or
substantial damage to the Property; (d) any labor controversy pending or
threatened against Borrower or any general contractor or any subcontractor under
a “material” contract (as defined in Section 2.3), and any material development
in any such labor controversy; (e) any notice received by Borrower with respect
to the cancellation, alteration or non-renewal of any insurance coverage
maintained with respect to the Property; (f) any failure by Borrower or any
contractor, subcontractor or supplier under a “material” contract (as defined in
Section 2.3) to perform any material obligation under any construction contract,
any event or condition which would permit termination of a construction contract
or suspension of work thereunder, or any notice given by Borrower or any
contractor with respect to any of the foregoing; (g) any failure by Borrower or
any other party under any property management agreement entered into with
respect to the Apartments Unit Project and/or the Office Tower/Retail Unit
Project, or the VBDA Documents to perform any material obligation under any such
contract, any event or condition which would permit termination of such a
contract or suspension of services or performance thereunder, or notice given by
Borrower or any party with respect to any of the foregoing; (h) any lien filed
against the Property or any stop notice served on Borrower in connection with
construction of any Improvements; or (i) any required permit, license,
certificate or approval with respect to the Property lapses or ceases to be in
full force and effect.

2.9 Financial Statements. Borrower shall deliver to Administrative Agent with
sufficient copies for each Lender, in form and detail satisfactory to
Administrative Agent and Required Lenders, the Financial Statements and other
statements and information at the times and for the periods described in
(a) Exhibit “B” and (b) any other Loan Document, and Borrower shall deliver to
Administrative Agent with sufficient copies for each Lender from time to time
such additional financial statements and information as Administrative Agent may
at any time request, in form and detail satisfactory to Administrative Agent and
Required Lenders. Borrower will make all of its books, records and accounts
available to Administrative Agent and its representatives at the Property upon
request and will permit them to review and copy the same. Borrower shall
promptly notify Administrative Agent of any event or condition that could
reasonably be expected to have a Material Adverse Effect in the financial
condition of Borrower and, if known by Borrower, Guarantor, or in the
construction progress of any Improvements. Administrative Agent shall provide a
copy of such Financial Statements to each Lender upon receipt.

2.10 Other Information. Borrower shall furnish to Administrative Agent from time
to time upon Administrative Agent’s request (i) copies of any or all
subcontracts entered into by contractors or subcontractors and the names and
addresses of all Persons or entities with whom Borrower or any contractor has
contracted or intends to contract for the construction of any Improvements or
the furnishing of labor or materials in connection therewith; (ii) copies of any
or all contracts, bills of sale, statements, receipts or other documents under
which Borrower claims title to any materials, fixtures or articles of personal
property incorporated or to be incorporated into any Improvements or subject to
the lien of the Deed of Trust; (iii) a list of all unpaid bills for labor and
materials with respect to construction of any Improvements and copies



--------------------------------------------------------------------------------

of all invoices therefor; (iv) budgets of Borrower and revisions thereof showing
the estimated costs and expenses to be incurred in connection with the
completion of construction of any Improvements; (v) the Accounts Payable List
with each Draw Request for soft costs; (vi) current or updated detailed Project
Schedules or other construction schedules; and (vii) such other information
relating to Borrower, Guarantor, any Improvements, the Project or any portion
thereof, the Property, or any indemnitor or other Person or party connected with
Borrower, any Loan, the construction of any Improvements or any security for any
Loan.

2.11 Reports and Testing. Borrower shall (a) promptly deliver to Administrative
Agent copies of all reports, studies, inspections and tests made on the Project
or any materials to be incorporated into any Improvements; and (b) make such
additional tests on the Project or any materials to be incorporated into the
subject Improvements as Administrative Agent reasonably requires. Borrower shall
immediately notify Administrative Agent of any report, study, inspection or test
that indicates any adverse condition relating to the Project, any Improvements
or any such materials.

2.12 Advertising by Lenders. Administrative Agent may erect and maintain on each
of the Apartments Unit Project and the Office Tower/Retail Unit Project one or
more advertising signs approved by Administrative Agent indicating that the
construction financing for each of the Apartments Unit Project and the Office
Tower/Retail Unit Project has been provided by Lenders provided such signs are
in compliance with all applicable laws, codes and regulations.

2.13 Appraisal. Administrative Agent may obtain from time to time, an appraisal
of one or more of the Apartments Unit Project and the Office Tower/Retail Unit
Project prepared in accordance with written instructions from Administrative
Agent by a third-party appraiser engaged directly by Administrative Agent. Each
such appraiser and appraisal shall be satisfactory to Administrative Agent
(including satisfaction of applicable regulatory requirements). The cost of any
such appraisal, shall be borne by Borrower if such appraisal is the first
appraisal in any calendar year and in all events if Administrative Agent obtains
such appraisal after the occurrence of a Default, and such cost is due and
payable by Borrower on demand and shall be secured by the Loan Documents.
Administrative Agent shall provide a copy of such appraisal to each Lender upon
receipt.

2.14 Payment of Withholding Taxes. Borrower shall not use, or knowingly permit
any contractor or subcontractor to use, any portion of the proceeds of any Loan
advance to pay the wages of employees unless a portion of the proceeds or other
funds are also used to make timely payment to or deposit with (a) the United
States of all amounts of tax required to be deducted and withheld with respect
to such wages under the Code, and (b) any state and/or local Governmental
Authority or agency having jurisdiction of all amounts of tax required to be
deducted and withheld with respect to such wages under any applicable state
and/or local Laws.



--------------------------------------------------------------------------------

2.15 ERISA and Prohibited Transaction Taxes. As of the date hereof and
throughout the term of this Agreement, (a) Borrower is not and will not be
(i) an “employee benefit plan”, as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); or (ii) a “plan”
within the meaning of Section 4975(e) of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”); (b) the assets of Borrower do not and
will not constitute “plan assets” within the meaning of the United States
Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101; (c) Borrower
is not and will not be a “governmental plan” within the meaning of Section 3(32)
of ERISA; (d) transactions by or with Borrower are not and will not be subject
to state statutes applicable to Borrower regulating investments of fiduciaries
with respect to governmental plans; and (e) Borrower shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Administrative Agent of any of Lender’s rights
under this Agreement, any Note or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA or Section 4975 of the Code. Borrower further agrees to deliver to
Administrative Agent such certifications or other evidence of compliance with
the provisions of this Section 2.15 as Administrative Agent may from time to
time request.

2.16 Intentionally Omitted.

2.17 Electronic Delivery.

(a) Documents required to be delivered pursuant to Section 2.9, Exhibit “B”,
and/or Exhibit “O” (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Borrower’s signature page to
this Agreement; or (ii) on which such documents are posted on Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by Administrative Agent); provided that: (i) Borrower shall
deliver paper copies of such documents to Administrative Agent or any Lender
upon its request to Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by Administrative Agent or
such Lender and (ii) Borrower shall notify Administrative Agent and each Lender
(by facsimile or electronic mail) of the posting of any such documents and
provide to Administrative Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents. Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

(b) Borrower hereby acknowledges that (i) Administrative Agent and/or Arranger
may, but shall not be obligated to, make available to the Lenders materials
and/or information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Borrower or
its Affiliates, or



--------------------------------------------------------------------------------

the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent,
Arranger and Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Borrower or its securities for
purposes of United States Federal and state securities Laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 6.6); (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information,” and (z) Administrative Agent and Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

2.18 Swap Contracts. Within thirty (30) days after the date hereof, Borrower
shall have entered into a Swap Contract for each Loan with Administrative Agent,
an affiliate of Administrative Agent or with another financial institution
approved by Administrative Agent in writing upon terms and subject to such
conditions as shall be acceptable to Borrower and Administrative Agent. Borrower
shall comply with all of the terms and conditions of Exhibit “R” with respect to
all Swap Contracts, as applicable.

2.19 Property Management. Any property management agreement entered into by
Borrower with respect to either Project shall be subject to Administrative
Agent’s prior approval, in Administrative Agent’s sole but reasonable
discretion, and upon execution of any property management agreement by Borrower,
Borrower shall cause the property manager under such agreement to enter into a
consent and assignment in favor of Administrative Agent in form and substance
satisfactory to Administrative Agent.

2.20 Fees to Affiliates. Any fees to any Affiliate, principal, partner, limited
partner, sureties or related entity shall be subordinate to Lender’s rights and
liens under the Loan Documents.

2.21 Permitted Transfers.

(a) Notwithstanding anything to the contrary in this Agreement or in any of the
other Loan Documents, the following may occur from time to time without the need
to obtain consent from Administrative Agent or Lenders, so long as it does not
result in a Change of Control (defined below):

(i) shares of capital stock of REIT may be issued, offered or sold by REIT or
sold, transferred, pledged, assigned or conveyed in any manner by stockholders
of REIT from time to time and at any time in the open market or otherwise; or

(ii) limited partnership interests in Operating Partnership may be (i) issued to
(A) any number of existing or additional limited partners in Operating
Partnership in consideration (in whole or in part) of the transfer to Operating
Partnership (or



--------------------------------------------------------------------------------

subsidiaries thereof) of cash, assets or other consideration (including any
transfers to the officers, directors or employees of REIT, Operating Partnership
or any of their employees pursuant to REIT’s 2013 Equity Incentive Plan), or
(B) REIT (or the sole general partner of Operating Partnership, if not REIT) in
exchange for any contribution of cash, assets or other consideration by REIT (or
such sole general partner, if not REIT) to Operating Partnership (including any
transfers to REIT in connection with any awards pursuant to REIT’s 2013 Equity
Incentive Plan) and (ii) sold, transferred, pledged, assigned or conveyed in any
manner by REIT and by limited partners of Operating Partnership from time to
time and at any time.

(b) As used herein, the term “Change of Control” means an event or series of
events by which:

(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of
REIT entitled to vote for members of the board of directors or equivalent
governing body of REIT on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

(ii) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of REIT
cease to be composed of individuals (x) who were members of that board or
equivalent governing body on the first day of such period, (y) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and
(y) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (y) and clause (z), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(iii) the passage of thirty (30) days from the date upon which any Person or two
or more Persons acting in concert shall have acquired by contract or otherwise,
or shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a



--------------------------------------------------------------------------------

controlling influence over the management or policies of REIT, or control over
the equity securities of REIT entitled to vote for members of the board of
directors or equivalent governing body of REIT on a fully-diluted basis (and
taking into account all such securities that such Person or group has the right
to acquire pursuant to any option right) representing thirty-five percent
(35%) or more of the combined voting power of such securities; or

(iv) REIT shall cease to be the sole general partner of Operating Partnership;
or

(v) the general partner of Operating Partnership shall no longer Control
Operating Partnership; or

(vi) REIT shall cease to own, directly or indirectly, at least forty percent
(40%) of the equity interests of Operating Partnership; or

(vii) Operating Partnership shall cease to own, directly or indirectly, one
hundred percent (100%) of the equity interests of Borrower free and clear of any
liens (other than liens in favor of Lender).

(c) As used herein the term “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

(d) As used herein the term “Person” means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, governmental authority or other entity.

2.22 Insurance Reporting. Until the final advance for improvements, Borrower
shall (i) deliver to Administrative Agent copies of all quarterly insurance
reporting forms delivered to any insurance company engaged by Borrower to
provide builder’s risk insurance and approved by Administrative Agent, as and
when delivered to such insurance company and (ii) deliver to Administrative
Agent, on a monthly basis between quarterly reports, copies of the most recent
quarterly reporting until the next quarterly report is delivered.

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

To induce Lenders to make each Loan, Borrower hereby represents and warrants to
Administrative Agent and Lenders that except as otherwise disclosed to
Administrative Agent in writing (a) Borrower has complied with any and all Laws
and regulations concerning its organization, existence and the transaction of
its business, and has the right and power to own its Property and to develop all
Improvements as contemplated in this Agreement and the other Loan Documents;
(b) Borrower is authorized to execute, deliver and perform all of its
obligations under the Loan Documents; (c) the Loan Documents are valid and
binding obligations of Borrower; (d) Borrower is not in violation of any Law,
regulation or ordinance, or any order of any court or Governmental Authority,
and no provision of the Loan Documents violates any



--------------------------------------------------------------------------------

applicable Law, any covenants or restrictions affecting the Property, any order
of any court or Governmental Authority or any contract or agreement binding on
Borrower or the Property, including the VBDA Documents; (e) Borrower is not a
party to any tax sharing agreement; there is no proposed tax assessment against
Borrower or Guarantor (except for the current annual tax assessment against the
Property); to the extent required by applicable Law, Borrower and Guarantor have
filed all necessary tax returns and reports and have paid all taxes and
governmental charges thereby shown to be owing, and Borrower does not intend to
treat each Loan and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4); (f) all Plans are
complete in all material respects, contain all necessary detail and are adequate
for construction of the subject Improvements, are satisfactory to Borrower, have
been approved by all applicable Governmental Authorities, have been accepted by
each contractor, have been accepted by VBDA to the extent VBDA has any rights to
approve such Plans under the VBDA Documents and comply with the Loan Documents
and all applicable Laws, restrictive covenants, and governmental requirements,
rules, and regulations; (g) the Land is not part of a larger tract of land owned
by Borrower or any of its affiliates or any Guarantor, is not (except for the
Condominium Documents) otherwise included under any unity of title or similar
covenant with other lands not encumbered by the Deed of Trust, and each of the
Parking Unit, Apartments Unit, Office Tower Unit and Retail Unit constitutes a
separate tax lot or lots with a separate tax assessment or assessments therefor,
independent of those for any other lands or improvements; (h) the Land and all
Improvements comply with all Laws and governmental requirements, including all
subdivision and platting requirements, and condominium laws, without reliance on
any adjoining or neighboring property; (i) all Plans do, and all Improvements
when constructed will, comply with all legal requirements regarding access and
facilities for handicapped or disabled persons; (j) Borrower has not directly or
indirectly conveyed, assigned or otherwise disposed of or transferred (or agreed
to do so) any development rights, air rights or other similar rights, privileges
or attributes with respect to the Property, including those arising under any
zoning or land use ordinance or other Law or governmental requirement; (k) the
Project Schedule for each of the Apartments Unit Project and the Office
Tower/Retail Unit Project is realistic and the applicable Completion Date is a
reasonable estimate of the time required to complete the Apartments Unit Project
and the Office Tower/Retail Unit Project; (l) the Financial Statements delivered
to Administrative Agent are true, correct, and complete in all material respects
as of the date any such Financial Statement was delivered to Administrative
Agent, and there has been no event or condition that could reasonably be
expected to have a Material Adverse Effect in Borrower’s or Guarantor’s
financial condition from the financial condition of Borrower or Guarantor (as
the case may be) indicated in such Financial Statements; (m) all utility
services necessary for the development of the Land and the construction of all
Improvements and the operation thereof for their intended purpose are available
at the boundaries of the Land, including electric and natural gas facilities,
telephone service, water supply, storm and sanitary sewer facilities; (n) except
as otherwise provided for in the Loan Documents, the Borrower has made no
contract or arrangement of any kind the performance of which by the other party
thereto would give rise to a lien on the Property; (o) the current and
anticipated use of the Property complies with all applicable zoning ordinances,
regulations and restrictive covenants affecting the Land without the existence
of any variance, non-complying use, nonconforming use or other special
exception, all use restrictions of any Governmental Authority having
jurisdiction have been satisfied, and no violation of any Law or regulation
exists with respect thereto; (p) attached hereto as Exhibit “J” is a list of all
site



--------------------------------------------------------------------------------

bonds required in connection with completion of all Improvements, and to the
best of Borrower’s knowledge, no other bonds or other security are currently
required or will be required prior to completion of the Improvements; (q) VBDA
has approved the Construction Contracts (as defined in the VBDA Development
Agreement) and Plans (as defined in the VBDA Development Agreement) to the
extent required under the VBDA Documents; (r) attached hereto as Exhibit “P” is
a complete list of all approvals, permits and entitlements for the design,
development, construction, completion and equipping, operation and occupancy of
each of the Apartments Unit Project and the Office Tower/Retail Unit Project and
there are no approvals, permits, authorizations, agreements, easements,
dedications or similar agreements required for the construction of the
Apartments Unit Project or the Office Tower/Retail Unit Project not set forth on
Exhibit “P”; (s) Borrower is in compliance with the VBDA Documents; (t) Town
Center Associates 11, L.L.C., as “Declarant” or otherwise under the Condominium
Declaration or the VBDA Documents, has no further rights under the Condominium
Declaration and the Borrower has all rights of “Declarant” under the Condominium
Declaration, including all voting interests (except to the extent assigned to
the Parking Unit); (u) Borrower is in compliance with the Condominium Documents
and there are no defaults by any party under the Condominium Documents; (v) the
“as stabilized” budget provided by Borrower to Administrative Agent includes all
expenses required to be paid by Borrower under the Condominium Documents and any
“as stabilized” budgets delivered to Administrative Agent hereafter will include
all expenses required to be paid by Borrower under the Condominium Documents;
and (w) the Borrower acknowledges, understands and agrees that the Project is an
integrated whole and that Administrative Agent and the Lenders would not make
the Loan to Borrower unless it also made the Parking Unit Project Loan to TCA 11
Garage and the Loan and the Parking Unit Project Loan were cross-collateralized
and cross-defaulted with one another.

ARTICLE 4 DEFAULT AND REMEDIES

4.1 Events of Default. The occurrence of any one of the following shall be a
default under this Agreement (“Default”): (a) any of the Indebtedness is not
paid within five (5) days after the date when due, whether on the scheduled due
date or upon acceleration, maturity or otherwise; (b) any covenant, agreement,
condition, representation or warranty in this Agreement (other than covenants to
pay the Indebtedness and other than Defaults expressly listed in this Section)
is not fully and timely performed, observed or kept within thirty (30) days
after written notice from Administrative Agent or within such longer period not
to exceed sixty (60) days after written notice from Administrative Agent as may
be required to cure such default, provided Borrower has commenced and is
diligently seeking to effect such a cure (except no notice or cure period shall
be required if Administrative Agent is legally precluded from giving such notice
or determines that such notice and cure period might impair any collateral for
the Indebtedness); (c) any statement, representation or warranty in any of the
Loan Documents, or in any Budget, Financial Statement or any other writing
heretofore or hereafter delivered to Administrative Agent or any Lender in
connection with the Indebtedness is false, misleading or erroneous in any
material respect on the date hereof or on the date as of which such statement,
representation or warranty is made; (d) the occurrence of a Default or Event of
Default under any other Loan Document (taking into account any applicable notice
and cure period set forth in such Loan Document) or the occurrence of a Default
or Event of Default under any Parking Unit



--------------------------------------------------------------------------------

Project Loan Documents (taking into account any applicable notice and cure
period set forth in such Parking Unit Project Loan Document); (e) the execution
and/or filing of any affidavit of commencement stating construction on the
Property commenced at a time which would cause any mechanic’s or materialmen’s
or similar lien to have priority over the Deed of Trust and such is not
discharged, bonded off or the enforcement of which is stayed in a manner
satisfactory to Administrative Agent within twenty (20) business days after such
execution and/or filing; (f) construction of any Improvements ceases for more
than ten (10) days (whether or not consecutive) except for Excusable Delays;
(g) the construction of any Improvements, or any materials for which an advance
has been requested, fails to comply in any material respect with applicable
Plans, the Loan Documents, any Laws or governmental requirements, or any
applicable restrictive covenants, and such noncompliance is not corrected within
twenty (20) days after Borrower becomes aware thereof or within such longer
period of time not to exceed sixty (60) days after Borrower becomes aware
thereof as may be required to correct such noncompliance, provided Borrower has
commenced and is diligently seeking to correct such noncompliance; (h) Borrower
fails to satisfy any condition precedent to the obligation of Lenders to make an
advance; (i) construction of any Improvements is abandoned or Borrower fails to
complete construction of any Improvements (and obtain all applicable permits,
licenses, certificates and approvals) in accordance with this Agreement on or
before the applicable Completion Date; (j) any required permit, license,
certificate or approval with respect to the Property lapses or ceases to be in
full force and effect and is not reinstated within ten (10) days thereafter;
(k) a Borrower’s Deposit is not made with Administrative Agent within seven
(7) days after Administrative Agent’s request therefor in accordance with
Section 1.5; (l) construction is enjoined or Borrower, Administrative Agent or a
Lender is enjoined or prohibited from performing any of its respective
obligations under any of the Loan Documents and such injunction or prohibition
is not lifted or removed within ten (10) days thereafter; (m) the owner of the
Property enters into any lease of part or all of the Property or any contract of
sale for part or all of the Property which does not comply with the Loan
Documents; (n) a lien for the performance of work or the supply of materials
which is established against the Property or any part thereof, or any stop
notice served on Borrower, the general contractor, Administrative Agent or a
Lender, remains unsatisfied or unbonded or is not affirmatively insured over and
against by title insurance in a manner satisfactory to Administrative Agent for
a period of twenty (20) days after the date Borrower becomes aware of such
filing or service; (o) the occurrence of any condition or situation which, in
the sole determination of Administrative Agent, constitutes a danger to or
impairment of the Property or any part thereof or the lien of the Deed of Trust,
if such condition or situation is not remedied within ten (10) days after
written notice to the Borrower thereof; (p) the entry of a judgment against
Borrower in excess of $25,000 or any Guarantor in excess of $500,000 or the
issuance of any attachment, sequestration, or similar writ levied upon any of
its property which is not discharged or bonded off within a period of ten
(10) days in the case of Borrower or thirty (30) days in the case of Guarantor;
(q) Administrative Agent determines that an event or condition that could
reasonably be expected to have a Material Adverse Effect has occurred in the
financial condition of Borrower or any Guarantor or in the condition of the
Property; (r) (i) any of the VBDA Documents ceases to be in full force and
effect or is modified in any respect without Administrative Agent’s consent,
(ii) at Administrative Agent’s sole option, the occurrence of a default by any
Borrower under any of the VBDA Documents which is not cured by Borrower within
any applicable notice and cure period (if any) provided in such document and
which Administrative Agent determines, in its



--------------------------------------------------------------------------------

sole opinion, would or could have a material adverse impact on the operation of
all or any portion of the Project or the prospect of repayment of all or any
portion of the Indebtedness, irrespective of the Guaranty, and performance of
the Obligations in accordance with this Agreement, or (iii) at Administrative
Agent’s sole option, the occurrence of a default by any other party to any of
the VBDA Documents which is not cured by such other party within any applicable
notice and cure period (if any) provided in such document and which
Administrative Agent determines, in its sole opinion, would or could have a
material adverse impact on the operation of all or any portion of the Project or
the prospect of repayment of the Indebtedness and performance of the
Obligations, unless within thirty (30) days after Administrative Agent gives to
Borrower notice of its determination that the default by such other party would
or could have such a material adverse impact and such defaulting party is a
party other than the VBDA, Borrower replaces the non-VBDA defaulting party and
the defaulted contract with a replacement party and contract which are
satisfactory to Administrative Agent in its sole discretion; (s) a default
occurs under Section 2.18 of this Agreement; (t) the death, incompetency,
dissolution or insolvency of Borrower or any Guarantor; (u) a default occurs
under any permanent loan commitment and/or any tri-party agreement with any
permanent lender, if any, which is not cured within any applicable notice and
cure period (if any) provided in such document; (v) a Change of Control without
Administrative Agent’s consent; (w) Borrower, Guarantor, or any Person liable,
directly or indirectly, for any part of the Indebtedness (or any general partner
or joint venturer of any of the foregoing):

(i) (A) Executes an assignment for the benefit of creditors, or takes any action
in furtherance thereof; or (B) admits in writing its inability to pay, or fails
to pay, its debts generally as they become due; or (C) as a debtor, files a
petition, case, proceeding or other action pursuant to, or voluntarily seeks the
benefit or benefits of, any Debtor Relief Law, or takes any action in
furtherance thereof; or (D) seeks the appointment of a receiver, trustee,
custodian or liquidator of the Property or any part thereof or of any
significant portion of its other property; or

(ii) Suffers the filing of a petition, case, proceeding or other action against
it as a debtor under any Debtor Relief Law or seeking appointment of a receiver,
trustee, custodian or liquidator of the Property or any part thereof or of any
significant portion of its other property, and (A) admits, acquiesces in or
fails to contest diligently the material allegations thereof, or (B) the
petition, case, proceeding or other action results in entry of any order for
relief or order granting relief sought against it, or (C) in a proceeding under
Debtor Relief Laws, the case is converted from one chapter to another, or
(D) fails to have the petition, case, proceeding or other action permanently
dismissed or discharged on or before the earlier of trial thereon or the
ninetieth (90th) day following the date of its filing; or

(iii) Conceals, removes, or permits to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or makes or suffers a transfer of any of its property which may be fraudulent
under any fraudulent conveyance law or Debtor Relief Law; or makes any transfer
of its property to or for the benefit of a creditor at a time when other
creditors similarly situated have not been paid; or suffers or permits, while
insolvent, any creditor to obtain a lien (other than as



--------------------------------------------------------------------------------

described in Subsection (iv) below) upon any of its property through legal
proceedings which are not vacated and such lien is not discharged prior to
enforcement thereof or in any event within sixty (60) days from the date
thereof; or

(iv) Fails to have discharged within a period of ten (10) days any attachment,
sequestration, or similar writ levied upon any of its property; or

(v) Fails to pay any final, non-appealable money judgment against it within
(i) thirty (30) days of such judgment in the case of Guarantor or (ii) ten
(10) days in the case of Borrower; provided that it shall be a Default if
Borrower or Guarantor does not pay any money judgment against it within thirty
(30) days after Borrower’s receipt of written notice from Administrative Agent
in the event Administrative Agent determines that Borrower is not diligently
pursuing an appeal or Borrower has elected not to appeal any money judgment.

4.2 Remedies. Upon a Default, Administrative Agent may with the consent of, and
shall at the direction of the Required Lenders, without notice, exercise any and
all rights and remedies afforded by this Agreement, the other Loan Documents,
Law, equity or otherwise, including (a) declaring any and all Indebtedness or
any portion thereof immediately due and payable; (b) reducing any claim to
judgment; or (c) obtaining appointment of a receiver (to which Borrower hereby
consents) and/or judicial or nonjudicial foreclosure under the Deed of Trust;
provided, however, that upon a Default, Administrative Agent at its election may
(but shall not be obligated to) without the consent of and shall at the
direction of the Required Lenders, without notice, do any one or more of the
following: (a) terminate Lenders’ Commitment to lend and any obligation to
disburse any Borrower’s Deposit hereunder; (b) in its own name on behalf of the
Lenders or in the name of Borrower, enter into possession of the Property,
perform all work necessary to complete construction of any Improvements
substantially in accordance with the applicable Plans (as modified as deemed
necessary by Administrative Agent), the Loan Documents, and all applicable Laws,
governmental requirements and restrictive covenants, and continue to employ
Borrower’s architect, engineer and any contractor pursuant to the applicable
contracts or otherwise; or (c) set-off and apply, to the extent thereof and to
the maximum extent permitted by Law, any and all deposits, funds, or assets at
any time held and any and all other indebtedness at any time owing by
Administrative Agent or any Lender to or for the credit or account of Borrower
against any Indebtedness.

Borrower hereby appoints Administrative Agent as Borrower’s attorney-in-fact,
which power of attorney is irrevocable and coupled with an interest, with full
power of substitution if Administrative Agent so elects, to do any of the
following in Borrower’s name upon the occurrence of a Default: (i) use such sums
as are necessary, including any proceeds of any Loan and any Borrower’s Deposit,
make such changes or corrections in any Plans, and employ such architects,
engineers, and contractors as may be required, or as Lenders may otherwise
consider desirable, for the purpose of completing construction of any
Improvements substantially in accordance with the applicable Plans (as modified
as deemed necessary by Administrative Agent), the Loan Documents, and all
applicable Laws, governmental requirements and restrictive covenants;
(ii) execute all applications and certificates in the name of Borrower which may
be



--------------------------------------------------------------------------------

required for completion of construction of any Improvements; (iii) endorse the
name of Borrower on any checks or drafts representing proceeds of any insurance
policies, or other checks or instruments payable to Borrower with respect to the
Property; (iv) do every act with respect to the construction of any Improvements
that Borrower may do; (v) prosecute or defend any action or proceeding incident
to the Property, (vi) pay, settle, or compromise all bills and claims so as to
clear title to the Property; and (vii) take over and use all or any part of the
labor, materials, supplies and equipment contracted for, owned by, or under the
control of Borrower, whether or not previously incorporated into any
Improvements. Any amounts expended by Administrative Agent itself or on behalf
of Lenders to construct or complete any Improvements or in connection with the
exercise of its remedies herein shall be deemed to have been advanced to
Borrower hereunder as a demand obligation owing by Borrower to Administrative
Agent or Lenders as applicable and shall constitute a portion of the
Indebtedness, regardless of whether such amounts exceed any limits for
Indebtedness otherwise set forth herein. Neither Administrative Agent nor
Lenders shall have any liability to Borrower for the sufficiency or adequacy of
any such actions taken by Administrative Agent.

No delay or omission of Administrative Agent or Lenders to exercise any right,
power or remedy accruing upon the happening of a Default shall impair any such
right, power or remedy or shall be construed to be a waiver of any such Default
or any acquiescence therein. No delay or omission on the part of Administrative
Agent or Lenders to exercise any option for acceleration of the maturity of the
Indebtedness, or for foreclosure of the Deed of Trust following any Default as
aforesaid, or any other option granted to Administrative Agent and Lenders
hereunder in any one or more instances, or the acceptances by Administrative
Agent or Lenders of any partial payment on account of the Indebtedness, shall
constitute a waiver of any such Default, and each such option shall remain
continuously in full force and effect. No remedy herein conferred upon or
reserved to Administrative Agent and/or Lenders is intended to be exclusive of
any other remedies provided for in any Note or any of the other Loan Documents,
and each and every such remedy shall be cumulative, and shall be in addition to
every other remedy given hereunder, or under any Note or any of the other Loan
Documents, or now or hereafter existing at Law or in equity or by statute. Every
right, power and remedy given to Administrative Agent and Lenders by this
Agreement, any Note or any of the other Loan Documents shall be concurrent, and
may be pursued separately, successively or together against Borrower, or the
Property or any part thereof, or any personal property granted as security under
the Loan Documents, and every right, power and remedy given by this Agreement,
any Note or any of the other Loan Documents may be exercised from time to time
as often as may be deemed expedient by the Required Lenders.

Regardless of how a Lender may treat payments received from the exercise of
remedies under the Loan Documents for the purpose of its own accounting, for the
purpose of computing the Indebtedness, payments shall be applied as elected by
Lenders. No application of payments will cure any Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of Administrative Agent and Lenders hereunder or thereunder or at Law or in
equity.



--------------------------------------------------------------------------------

ARTICLE 5 ADMINISTRATIVE AGENT

5.1 Appointment and Authorization of Administrative Agent.

5.1.1 Each Lender hereby irrevocably (subject to Section 5.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

5.1.2 No individual Lender or group of Lenders shall have any right to amend or
waive, or consent to the departure of any party from any provision of any Loan
Document, or secure or enforce the obligations of Borrower or any other party
pursuant to the Loan Documents, or otherwise. All such rights, on behalf of
Administrative Agent or any Lender or Lenders, shall be held and exercised
solely by and at the option of Administrative Agent for the pro rata benefit of
the Lenders. Such rights, however, are subject to the rights of a Lender or
Lenders, as expressly set forth in this Agreement, to approve matters or direct
Administrative Agent to take or refrain from taking action as set forth in this
Agreement. Except as expressly otherwise provided in this Agreement or the other
Loan Documents, Administrative Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights, or taking or refraining from taking any actions which Administrative
Agent is expressly entitled to exercise or take under this Agreement and the
other Loan Documents, including, without limitation, (i) the determination if
and to what extent matters or items subject to Administrative Agent’s
satisfaction are acceptable or otherwise within its discretion, (ii) the making
of Administrative Agent Advances, and (iii) the exercise of remedies pursuant
to, but subject to, Article 4 or pursuant to any other Loan Document, or the
exercise of rights and remedies pursuant to any tri-party agreement, if
applicable, and any action so taken or not taken shall be deemed consented to by
Lenders.

5.1.3 In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or Guarantor, no individual Lender or
group of Lenders shall have the right, and Administrative Agent (irrespective of
whether the principal of any Loan shall then be due



--------------------------------------------------------------------------------

and payable as herein expressed or by declaration or otherwise and irrespective
of whether Administrative Agent shall have made any demand on the Borrower)
shall be exclusively entitled and empowered on behalf of itself and the Lenders,
by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of each Loan and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel) and all other amounts due the Lenders and Administrative Agent
under Section 6.10 and Exhibit K allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 6.10.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting any Loan or the
Obligations or the rights of Lenders except as approved by Required Lenders or
to authorize Administrative Agent to vote in respect of the claims of Lenders
except as approved by Required Lenders in any such proceeding.

5.2 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultant experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects with reasonable care.

5.3 Liability of Administrative Agent. No Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of Lenders for any recital,
statement, representation or warranty made by Borrower or any subsidiary or
Affiliate of Borrower, or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Administrative Agent under or in
connection with, this Agreement or any other



--------------------------------------------------------------------------------

Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of Borrower,
Guarantor, permanent lender, if applicable, or any of their Affiliates.

5.4 Reliance by Administrative Agent. Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any party to the Loan Documents), independent accountants and other
experts selected by Administrative Agent. Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders or all Lenders if required hereunder as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or such greater
number of Lenders as may be expressly required hereby in any instance, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders. In the absence of written instructions from the Required
Lenders or such greater number of Lenders, as expressly required hereunder,
Administrative Agent may take or not take any action, at its discretion, unless
this Agreement specifically requires the consent of the Required Lenders or such
greater number of Lenders.

5.5 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, unless Administrative
Agent shall have received written notice from a Lender, permanent lender, if
applicable, or Borrower referring to this Agreement, describing such Default
that Administrative Agent determines will have a Material Adverse Effect.
Administrative Agent will notify Lenders of its receipt of any such notice.
Administrative Agent shall take such action with respect to such Default as may
be requested by the Required Lenders in accordance with Article 4; provided,
however, that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of Lenders.



--------------------------------------------------------------------------------

5.6 Credit Decision; Disclosure of Information by Administrative Agent.

5.6.1 Each Lender acknowledges that none of Agent-Related Persons has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of Borrower, permanent lender, if applicable, and
Guarantor, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lenders as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Administrative Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower, permanent lender, if
applicable, and Guarantor, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower and Guarantor
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower,
permanent lender, if applicable, and Guarantor.

5.6.2 Administrative Agent upon its receipt shall provide each Lender such
notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide the Lender and/or make available
for the Lender’s inspection during reasonable business hours and at the Lender’s
expense, upon the Lender’s written request therefor: (i) copies of the Loan
Documents; (ii) such information as is then in Administrative Agent’s possession
in respect of the current status of principal and interest payments and accruals
in respect of each Loan; (iii) copies of all current financial statements in
respect of Borrower, or any Guarantor or other Person liable for payment or
performance by Borrower of any obligations under the Loan Documents, then in
Administrative Agent’s possession with respect to each Loan; and (iv) other
current factual information then in Administrative Agent’s possession with
respect to each Loan and bearing on the continuing creditworthiness of Borrower,
permanent lender, if applicable, or any Guarantor, or any of their respective
Affiliates; provided that nothing contained in this Section shall impose any
liability upon Administrative Agent for its failure to provide a Lender any of
such Loan Documents, information, or financial statements, unless such failure
constitutes willful misconduct or gross negligence on Administrative Agent’s
part; and provided, further, that Administrative Agent shall not be obligated to
provide any Lender with any information in violation of Law or any contractual
restrictions on the disclosure thereof (provided such contractual restrictions
shall not apply to distributing to a Lender factual and financial information
expressly required to be provided herein). Except as set forth above,
Administrative Agent shall not have any duty or responsibility to provide any
Lenders with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrower, permanent lender, if applicable, or Guarantor or any of their
respective Affiliates which may come into the possession of any of Agent-Related
Persons.



--------------------------------------------------------------------------------

5.7 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, to the extent that Administrative
Agent is not reimbursed by or on behalf of Borrower, each Lender shall reimburse
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney fees) incurred by Administrative
Agent as described in Section 6.10. The undertaking in this Section shall
survive the payment of all Indebtedness hereunder and the resignation or
replacement of Administrative Agent.

5.8 Administrative Agent in Individual Capacity. Administrative Agent, in its
individual capacity, and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with any party to the Loan Documents and their respective
Affiliates as though Administrative Agent were not Administrative Agent
hereunder and without notice to or consent of Lenders. Lenders acknowledge that
Borrower and Bank of America, N.A. or its Affiliate have entered or may enter
into Swap Transactions. A portion of any Loan may be funded to honor Borrower’s
payment obligations under the terms of such Swap Transactions, and Lenders shall
have no right to share in any portion of such payments. Borrower may also make
direct payments to Bank of America, N.A. or its Affiliates with respect to
obligations under the terms of such Swap Transactions, and Lenders shall have no
right to share in any portion of such payments. Notwithstanding the forgoing, if
Borrower enters into any Swap Transaction other than a cap transaction, one or
more Lenders may enter into a Swap Participation Agreement with Bank of America,
N.A., as “Swap Bank,” which Swap Participation Agreement shall govern the rights
of the parties with respect to such Swap Transactions. Lenders acknowledge that,
pursuant to such activities, Bank of America, N.A. or its Affiliates may receive
information regarding any party to the Loan Documents, or their respective
Affiliates (including information that may be subject to confidentiality
obligations in favor of such parties or such parties’ Affiliates) and
acknowledge that Administrative Agent shall be under no obligation to provide
such information to them. With respect to its Pro Rata Share of each Loan, Bank
of America, N.A. shall have the same rights and powers under this Agreement as
any other Lenders and may exercise such rights and powers as though it were not
Administrative Agent or a party to Swap Transactions, and the terms “Lender” and
“Lenders” include Bank of America, N.A. in its individual capacity.



--------------------------------------------------------------------------------

5.9 Successor Administrative Agent. Administrative Agent may, and at the request
of the Required Lenders as a result of Administrative Agent’s gross negligence
or willful misconduct in performing its duties under this Agreement shall,
resign as Administrative Agent upon 30 days’ notice to Lenders. If
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among Lenders a successor administrative agent for Lenders, which
successor administrative agent shall be consented to by the Borrower at all
times other than during the existence of a Default (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of Administrative Agent, Administrative Agent may appoint, after consulting with
Lenders and Borrower, a successor administrative agent from among Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article and other applicable
Sections of this Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.

5.10 Releases; Acquisition and Transfers of Collateral.

5.10.1 Lenders hereby irrevocably authorize Administrative Agent to transfer or
release any lien on, or after foreclosure or other acquisition of title by
Administrative Agent on behalf of Lenders to transfer or sell, any Loan
collateral (i) upon the termination of the Commitments and payment and
satisfaction in full of all Indebtedness; (ii) to any permanent lender or its
assigns pursuant to any tri-party agreement, if applicable; (iii) constituting a
release, transfer or sale of a lien or property if Borrower or permanent lender,
if applicable, will certify to Administrative Agent that the release, transfer
or sale is permitted under this Agreement or the other Loan Documents (and
Administrative Agent may rely conclusively on any such certificate, without
further inquiry); or (iv) after foreclosure or other acquisition of title
(1) for a purchase price of at least 90% of the value indicated in the most
recent appraisal of the collateral obtained by Administrative Agent made in
accordance with regulations governing Administrative Agent, less any reduction
indicated in the appraisal estimated by experts in such areas; and (2) if
approved by the Required Lenders.

5.10.2 If all or any portion of the Loan collateral is acquired by foreclosure
or by deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Pro Rata Shares on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure (the “Acquisition
Date”). Administrative Agent and all Lenders hereby expressly waive and
relinquish any right of partition with respect to any collateral so acquired.
After any collateral is



--------------------------------------------------------------------------------

acquired, Administrative Agent shall appoint and retain one or more Persons
(individually and collectively, “Property Manager”) experienced in the
management, leasing, sale and/or dispositions of similar properties.

After consulting with the Property Manager, Administrative Agent shall prepare a
written plan for completion of construction (if required), operation,
management, improvement, maintenance, repair, sale and disposition of Loan
collateral and a budget for the aforesaid, which may include a reasonable
management fee payable to Administrative Agent (the “Business Plan”).
Administrative Agent will deliver the Business Plan not later than the sixtieth
(60th) day after the Acquisition Date to each Lender with a written request for
approval of the Business Plan. If the Business Plan is approved by the Required
Lenders, Administrative Agent and the Property Manager shall adhere to the
Business Plan until a different Business Plan is approved by the Required
Lenders. Administrative Agent may propose an amendment to the Business Plan as
it deems appropriate, which shall also be subject to Required Lender approval.
If the Business Plan (as may be amended) proposed by Administrative Agent is not
approved by the Required Lenders, (or if sixty (60) days have elapsed following
the Acquisition Date without a Business Plan being proposed by Administrative
Agent), any Lender may propose an alternative Business Plan, which
Administrative Agent shall submit to all Lenders for their approval. If an
alternative Business Plan is approved by the Required Lenders, Administrative
Agent may appoint one of the approving Lenders to implement the alternative
Business Plan. Notwithstanding any other provision of this Agreement, unless in
violation of an approved Business Plan or otherwise in an emergency situation,
Administrative Agent shall, subject to subsection (a) of this Section, have the
right but not the obligation to take any action in connection with Loan
collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvement, maintenance,
repair, sale and disposition), or any portion thereof.

5.10.3 Upon request by Administrative Agent or Borrower at any time, Lenders
will confirm in writing Administrative Agent’s authority to sell, transfer or
release any such liens of particular types or items of Loan collateral pursuant
to this Section; provided, however, that (i) Administrative Agent shall not be
required to execute any document necessary to evidence such release, transfer or
sale on terms that, in Administrative Agent’s opinion, would expose
Administrative Agent to liability or create any obligation or entail any
consequence other than the transfer, release or sale without recourse,
representation or warranty, and (ii) such transfer, release or sale shall not in
any manner discharge, affect or impair the obligations of Borrower other than
those expressly being released.

5.10.4 If only two (2) Lenders exist at the time Administrative Agent receives a
purchase offer for Loan collateral for which one of the Lenders does not consent
within ten (10) Business Days after notification from Administrative Agent, the
consenting Lender may offer (“Purchase Offer”) to purchase all of non-consenting
Lender’s right, title and interest in the collateral for a purchase price equal
to non-consenting Lender’s Pro Rata Share of the net proceeds anticipated from
such sale of such collateral (as reasonably determined by Administrative Agent,
including the undiscounted face principal amount of any purchase money
obligation not payable at closing) (“Net Proceeds”). Within ten (10) Business
Days thereafter the non-consenting Lender shall be deemed to have accepted such
Purchase Offer unless the non-consenting Lender notifies Administrative Agent
that it elects to purchase all of the consenting



--------------------------------------------------------------------------------

Lender’s right, title and interest in the collateral for a purchase price
payable by the non-consenting Lender in an amount equal to the consenting
Lender’s Pro Rata Share of the Net Proceeds. Any amount payable hereunder by a
Lender shall be due on the earlier to occur of the closing of the sale of the
collateral or 90 days after the Purchase Offer, regardless of whether the
collateral has been sold.

5.11 Application of Payments. Except as otherwise provided below with respect to
Defaulting Lenders, aggregate principal and interest payments, payments for
Indemnified Liabilities, payments received from Guarantors pursuant to
guarantees or otherwise, proceeds from the permanent lender, if applicable,
and/or foreclosure or sale of the collateral, and net operating income from the
collateral during any period it is owned by Administrative Agent on behalf of
the Lenders (“Payments”) shall be apportioned pro rata among Lenders and
payments of any fees (other than fees designated for Administrative Agent’s
separate account) shall, as applicable, be apportioned pro rata among Lenders.
Notwithstanding anything to the contrary in this Agreement, all Payments due and
payable to Defaulting Lenders shall be due and payable to and be apportioned pro
rata among Administrative Agent and Electing Lenders. Such apportionment shall
be in the proportion that the Defaulting Lender Payment Amounts paid by them
bears to the total Defaulting Lender Payment Amounts of such Defaulting Lender.
Such apportionment shall be made until Administrative Agent and Lenders have
been paid in full for the Defaulting Lender Payment Amounts. All pro rata
Payments shall be remitted to Administrative Agent and all such payments not
constituting payment of specific fees, and all proceeds of Loan collateral
received by Administrative Agent, shall be applied first, to pay any fees,
indemnities, costs, expenses (including those in Section 5.7) and reimbursements
then due to Administrative Agent from Borrower or Guarantor; second, to pay any
fees, costs, expenses and reimbursements then due to Lenders from Borrower or
Guarantor; third, to pay pro rata interest and late charges due in respect of
the Indebtedness and Administrative Agent Advances; fourth, to pay or prepay pro
rata principal of the Indebtedness and Administrative Agent Advances; fifth, to
pay any indebtedness of Borrower under Swap Transactions; and last, to Borrower,
if required by law, or Lenders in Pro Rata Share percentages equal to their
percentages at the termination of the Aggregate Commitments.

5.12 Benefit. The terms and conditions of this Article are inserted for the sole
benefit of Administrative Agent and Lenders; the same may be waived in whole or
in part, with or without terms or conditions, without prejudicing Administrative
Agent’s or Lenders’ rights to later assert them in whole or in part.

5.13 Co-Agents; Lead Managers. None of the Lenders or other Persons identified
on the facing page or signature pages of this Agreement as a “syndication
agent”, “documentation agent”, “co-agent”, “book manager”, or “lead manager”,
“sole arranger”, “arranger”, “lead arranger” or “co-arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of Lenders or other Persons so
identified as a “syndication agent”, “documentation agent”, “co-agent” or “lead
manager” shall have or be



--------------------------------------------------------------------------------

deemed to have any fiduciary relationship with any Lenders. Each Lender
acknowledges that it has not relied, and will not rely, on any of Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

5.14 Administrative Agent’s Commitment. Administrative Agent in its capacity as
a “Lender” shall maintain a Commitment equal to or greater than the next highest
Lender’s Commitment.

ARTICLE 6 GENERAL TERMS AND CONDITIONS

6.1 Consents; Borrower’s Indemnity. Except where otherwise expressly provided in
the Loan Documents, in any instance where the approval, consent or the exercise
of Administrative Agent’s or Lenders’ judgment is required, the granting or
denial of such approval or consent and the exercise of such judgment shall be
(a) within the sole discretion of Administrative Agent or Lenders; (b) deemed to
have been given only by a specific writing intended for the purpose given and
executed by Administrative Agent or Lenders; and (c) free from any limitation or
requirement of reasonableness. Notwithstanding any approvals or consents by
Administrative Agent or Lenders, neither Administrative Agent nor any Lender has
any obligation or responsibility whatsoever for the adequacy, form or content of
any Plans, any Budget, Project Schedule, any appraisal, any contract, any change
order, any lease, or any other matter incident to the Property or the
construction of any Improvements. Administrative Agent’s or Lenders’ acceptance
of an assignment of any Plans for the benefit of Administrative Agent and
Lenders shall not constitute approval of any Plans. Any inspection, appraisal or
audit of the Property or any portion thereof or the books and records of
Borrower, or the procuring of documents and financial and other information, by
or on behalf of Administrative Agent shall be for Administrative Agent’s and
Lenders’ protection only, and shall not constitute an assumption of
responsibility to Borrower or anyone else with regard to the condition, value,
construction, maintenance or operation of the Property or any portion thereof,
or relieve Borrower of any of Borrower’s obligations. Borrower has selected all
surveyors, architects, engineers, contractors, materialmen and all other Persons
or entities furnishing services or materials to each of the Apartments Unit
Project and the Office Tower/Retail Unit Project. Neither Administrative Agent
nor any Lender has any duty to supervise or to inspect the Property or any
portion thereof or the construction of any Improvements nor any duty of care to
Borrower or any other Person to protect against, or inform Borrower or any other
Person of the existence of, negligent, faulty, inadequate or defective design or
construction of any Improvements. Neither Administrative Agent nor any Lender
shall be liable or responsible for, and Borrower shall indemnify each
Agent-Related Person and each Lender and their respective Affiliates, directors,
officers, agents, attorneys and employees (collectively, the “Indemnities”) from
and against: (a) any claim, action, loss or cost (including reasonable
attorney’s fees and costs) arising from or relating to (i) any defect in the
Property or any portion thereof or any Improvements, (ii) the performance or
default of Borrower, Borrower’s surveyors, architects, engineers, contractors or
any other Person engaged by Borrower, (iii) any failure to construct, complete,
protect or insure any Improvements, (iv) the payment of costs of labor,
materials, or services supplied for the construction of any Improvements, (v) in
connection with the protection and preservation of the



--------------------------------------------------------------------------------

Loan collateral (including those with respect to property taxes, insurance
premiums, completion of construction, operation, management, improvements,
maintenance, repair, sale and disposition), or (vi) the performance of any
obligation of Borrower whatsoever; (b) any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including reasonable attorney fees and costs) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (ii) any Commitment or
any Loan or the use or proposed use of the proceeds therefrom, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto; (c) any and all claims, demands,
actions or causes of action arising out of or relating to the use of Information
(as defined in Section 6.6) or other materials obtained through internet,
Intralinks or other similar information transmission systems in connection with
this Agreement; and (d) any and all liabilities, losses, costs or expenses
(including reasonable attorneys’ fees and costs) that any Indemnitee suffers or
incurs as a result of the assertion of any foregoing claim, demand, action,
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, whether or not an Indemnitee is a party to such claim,
demand, action, cause of action or proceeding and whether it is defeated,
successful or withdrawn, (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Nothing, including any advance or acceptance of
any document or instrument, shall be construed as a representation or warranty,
express or implied, to any party by Administrative Agent or Lenders. Inspection
shall not constitute an acknowledgment or representation by Administrative
Agent, any Lender or the Construction Consultant that there has been or will be
compliance with any Plans, the Loan Documents, or applicable Laws, governmental
requirements and restrictive covenants, or that the construction is free from
defective materials or workmanship. Inspection, whether or not followed by
notice of Default, shall not constitute a waiver of any Default then existing,
or a waiver of Administrative Agent’s and Lenders’ right thereafter to insist
that all Improvements be constructed in accordance with the applicable Plans,
the Loan Documents, and all applicable Laws, governmental requirements and
restrictive covenants. Administrative Agent’s failure to inspect shall not
constitute a waiver of any of Administrative Agent’s or Lenders’ rights under
the Loan Documents or at Law or in equity.

6.2 Miscellaneous. This Agreement may be executed in several counterparts, all
of which are identical, and all of which counterparts together shall constitute
one and the same instrument. The Loan Documents are for the sole benefit of
Administrative Agent, Lenders and Borrower



--------------------------------------------------------------------------------

and are not for the benefit of any third party. A determination that any
provision of this Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Agreement to any Person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other Persons, entities or circumstances. Time
shall be of the essence with respect to Borrower’s obligations under the Loan
Documents. This Agreement, and its validity, enforcement and interpretation,
shall be governed by Virginia law (without regard to any conflict of laws
principles) and applicable United States federal law.

6.3 Notices.

6.3.2 Modes of Delivery; Changes. Except as otherwise provided herein, all
notices, and other communications required or which any party desires to give
under this Agreement or any other Loan Document shall be in writing. Unless
otherwise specifically provided in such other Loan Document, all such notices
and other communications shall be deemed sufficiently given or furnished if
delivered by personal delivery, by nationally recognized overnight courier
service, by registered or certified United States mail, postage prepaid, or by
facsimile (with, subject to Subsection 6.3.2 below, a confirmatory duplicate
copy sent by first class United States mail), addressed to the party to whom
directed or by (subject to Subsection 6.3.3 below) electronic mail address to
Borrower, at the addresses set forth at the end of this Agreement or to
Administrative Agent or Lenders at the addresses specified for notices on the
Schedule of Lenders (unless changed by similar notice in writing given by the
particular party whose address is to be changed). Any such notice or
communication shall be deemed to have been given and received either at the time
of personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile, upon receipt; provided, however, that service of a notice
required by any applicable statute shall be considered complete when the
requirements of that statute are met. Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt. This Section
shall not be construed in any way to affect or impair any waiver of notice or
demand provided in any Loan Document or to require giving of notice or demand to
or upon any Person in any situation or for any reason.

6.3.3 Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all parties to the Loan
Documents. The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

6.3.4 Limited Use of Electronic Mail. Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.



--------------------------------------------------------------------------------

6.3.5 Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan advance notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall promptly confirm all telephonic notices in
writing to Administrative Agent. Borrower shall indemnify each Agent-Related
Person and each Lender from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower. All telephonic notices to and other communications
with Administrative Agent may be recorded by Administrative Agent, and each of
the parties hereto hereby consents to such recording. If a Lender does not
notify or inform Administrative Agent of whether or not it consents to, or
approves of or agrees to any matter of any nature whatsoever with respect to
which its consent, approval or agreement is required under the express
provisions of this Agreement or with respect to which its consent, approval or
agreement is otherwise requested by Administrative Agent, in connection with any
Loan or any matter pertaining to such Loan, within ten (10) Business Days (or
such longer period as may be specified by Administrative Agent) after such
consent, approval or agreement is requested by Administrative Agent, Lender
shall be deemed to have given its consent, approval or agreement, as the case
may be, with respect to the matter in question.

6.4 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law, to a depository
(including Administrative Agent, any Lender or its or their Affiliates) for
returned items or insufficient collected funds, or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

6.5 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of



--------------------------------------------------------------------------------

Subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
permitted in Subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and Pro Rata Share of the Loan at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Cross-Collateralized Loans. Any assignment must include the assigning
Lender’s Commitment and Pro Rata Share of (i) the Office Tower/Retail Unit
Project Loan, (ii) the Apartments Unit Project Loan and (iii) the Parking Unit
Project Loan.

(ii) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and Pro Rata Share of the Loan at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Subsection (b)(ii)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in Subsection (b)(ii)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes the Pro Rata
Share of the Loan outstanding) or, if the Commitment is not then in effect, the
principal outstanding Pro Rata Share of the Loan that is subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $10,000,000 unless each of Administrative Agent and, so long as no
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the Parking Unit Project Loan Agreement
with respect to its Pro Rata Share of the Office Tower/Retail Unit Project Loan,
the Apartments Unit Project Loan and the Parking Unit Project Loan and the
Commitments thereunder assigned.



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Subsection (b)(ii)(B) of this Section and, in
addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof, and provided, further, that Borrower’s consent
shall not be required during the primary syndication of the Loan; and

(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500 plus the cost of any
applicable endorsement to the Title Insurance or new Title Insurance; provided,
however, that Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment. The assignee,
if it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
Pro Rata Share of the Loan previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of the Loan. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this Subsection, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of this Agreement with respect to Borrower’s obligations surviving
termination of this Agreement); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, Borrower (at
its expense) shall execute and deliver a Note (“Replacement Note”) to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Subsection (d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall forward the
Assignment and Assumption, and the Replacement Note to the Title Company for
issuance of an applicable endorsement to the Title Insurance or new Title
Insurance, and shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of Lenders, and the Commitments of, and the principal amount (and stated
interest) of each Lender’s Pro Rata Share of the Loan owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, but with
prior notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or its Pro Rata Share of the
Loan owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, Administrative Agent and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 5.7 without regard to the
existence of any participation.



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the second proviso
of Section 6.9 that affects such Participant. A Participant shall not be
entitled to receive any greater payment under Sections 1.7, 1.8, or 1.9 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amount (and stated interest) of each Participant’s interest in the
Loan or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

6.6 Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or



--------------------------------------------------------------------------------

participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any Swap
Transaction or credit derivative transaction relating to obligations of the
Borrower and Guarantor; (g) with the consent of the Borrower; (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Borrower; or
(i) to the National Association of Insurance Commissioners or any other similar
organization. For the purposes of this Section, “Information” means all
information received from the Borrower or Guarantor relating to the Borrower or
Guarantor or their business, other than any such information that is available
to Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or Guarantor; provided that in the case of
information received from the Borrower or Guarantor after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. The Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the Loans and Loan Documents.
Notwithstanding anything herein to the contrary, “Information” shall not
include, and Administrative Agent and each Lender may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to
Administrative Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans and transactions contemplated hereby.

6.7 Set-off. In addition to any rights and remedies of Administrative Agent and
Lenders provided by Law, upon the occurrence and during the continuance of any
Default, Administrative Agent and each Lender is authorized at any time and from
time to time, without prior notice to Borrower or any other party to the Loan
Documents, any such notice being waived by Borrower (on its own behalf and on
behalf of each party to the Loan Documents to the fullest extent permitted by
Law), to set-off and apply any and all deposits, general or special, time or
demand, provisional or final, any time owing by Administrative Agent or such
Lender hereunder or under any other Loan Document to or for the credit or the
account of such parties to the Loan Documents against any and all Indebtedness,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Indebtedness may be contingent or unmatured or denominated in a currency
different from that of the applicable depositor indebtedness. Each Lender agrees
promptly to notify Borrower and Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.



--------------------------------------------------------------------------------

6.8 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the portions of any Loan advanced by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the portions of such Loan made by them, as shall be necessary
to cause such purchasing Lender to share the excess payment in respect of such
portions of such Loan or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 6.4 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of set-off), but subject
to Section 6.7 with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

6.9 Amendments; Survival. Administrative Agent and Lenders shall be entitled to
amend (whether pursuant to a separate intercreditor agreement or otherwise) any
of the terms, conditions or agreements set forth in Article 5 or as to any other
matter in the Loan Documents respecting payments to Administrative Agent or
Lenders or the required number of the Lenders to approve or disapprove any
matter or to take or refrain from taking any action, without the consent of
Borrower or any other Person or the execution by Borrower or any other Person of
any such amendment or intercreditor agreement. Subject to the foregoing,
Administrative Agent may amend or waive any provision of this Agreement or any
other Loan Document, or consent to any departure by any party to the Loan
Documents therefrom which amendment, waiver or consent is intended to be within
Administrative Agent’s discretion or determination, or otherwise in
Administrative Agent’s reasonable determination shall not have a Material
Adverse Effect; provided however, otherwise no such amendment, waiver or consent
shall be effective unless in writing, signed by the Required Lenders and
Borrower or the applicable party to the Loan



--------------------------------------------------------------------------------

Documents, as the case may be, and acknowledged by Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; and provided further that no such
amendment, waiver or consent shall:

6.9.1 extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 4.2), without the written consent of
such Lender (it being understood that a waiver of a Default shall not constitute
an extension or increase in any Lender’s Commitment);

6.9.2 postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document, without the written
consent of each Lender directly affected thereby;

6.9.3 reduce the principal of, or the rate of interest specified herein on, any
portion of any Loan, or any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that Administrative Agent may waive any
obligation of the Borrower to pay interest at the Default Rate and/or late
charges for periods of up to thirty days, and only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate or late charges thereafter, or to amend the
definition of “Default Rate” or “late charges”;

6.9.4 change the percentage of the combined Commitments or of the aggregate
unpaid principal amount of any Loan which is required for the Lenders or any of
them to take any action hereunder, without the written consent of each Lender;

6.9.5 change the definition of “Pro Rata Share” or “Required Lender” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

6.9.6 amend this Section, or Section 6.9, without the written consent of each
Lender;

6.9.7 release the liability of Borrower or any existing Guarantor or terminate
any tri-party agreement, if applicable, without the written consent of each
Lender;

6.9.8 permit the sale, transfer, pledge, mortgage or assignment of any Loan
collateral or any direct or indirect interest in Borrower, except as expressly
permitted under the Loan Documents, without the written consent of each Lender;

6.9.9 transfer or release any lien on, or after foreclosure or other acquisition
of title by Administrative Agent on behalf of the Lenders transfer or sell, any
Loan collateral except as permitted in Section 5.10 or Section 6.12, without the
written consent of each Lender;



--------------------------------------------------------------------------------

6.9.10 advance funds during the continuance of a Default, without the written
consent of each Lender;

6.9.11 approve changes to the applicable Plans or Improvements with respect to:
(a) the Office Tower/Retail Unit Project, where the cost of any single change or
extra for the Office Tower/Retail Unit Project exceeds $500,000 and the
aggregate amount of all such changes and extras (whether positive or negative)
for the Office Tower/Retail Unit Project exceeds $2,000,000 and (b) the
Apartments Unit Project, where the cost of any single change or extra for the
Apartments Unit Project exceeds $500,000 and the aggregate amount of all such
changes and extras (whether positive or negative) for the Apartments Unit
Project exceeds $2,000,000, without the written consent of the Required Lenders;

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased without the consent of such Lender.

This Agreement shall continue in full force and effect until the Indebtedness is
paid in full, all Obligations are satisfied, and all of Administrative Agent’s
and Lenders’ obligations under this Agreement are terminated; and all
representations and warranties and all provisions herein for indemnity of the
Indemnitees, Administrative Agent and Lenders (and any other provisions herein
specified to survive) shall survive payment in full, satisfaction or discharge
of the Indebtedness, the resignation or removal of Administrative Agent or
replacement of any Lender, and any release or termination of this Agreement or
of any other Loan Documents.

6.10 Costs and Expenses. Without limiting any Loan Document and to the extent
not prohibited by applicable Laws, Borrower shall pay when due, shall reimburse
to Administrative Agent for the benefit of itself and Lenders on demand and
shall indemnify Administrative Agent and Lenders from, all out-of-pocket fees,
costs, and expenses paid or incurred by Administrative Agent in connection with
the negotiation, preparation and execution of this Agreement and the other Loan
Documents (and any amendments, approvals, consents, waivers and releases
requested, required, proposed or done from time to time), or in connection with
the disbursement, administration or collection of the Loans or the enforcement
of the obligations of Borrower or the exercise of any right or remedy of
Administrative Agent, including (a) all reasonable fees and expenses of
Administrative Agent’s counsel; (b) fees and charges of each Construction
Consultant, inspector and engineer; (c) appraisal, re-appraisal and survey
costs; (d) title insurance charges and premiums; (e) title search or examination
costs, including abstracts, abstractors’ certificates and uniform commercial
code searches; (f) judgment and tax lien searches for Borrower and each
Guarantor; (g) escrow fees; (h) fees and costs of environmental investigations,
site assessments and remediations; (i) recordation taxes, documentary taxes,
transfer taxes and mortgage taxes; (j) filing and recording fees; and (k) loan
brokerage fees. Borrower shall pay all costs and expenses incurred by
Administrative Agent, including reasonable attorneys’ fees, if the obligations
or any part thereof are sought to be



--------------------------------------------------------------------------------

collected by or through an attorney at law, whether or not involving probate,
appellate, administrative or proceedings under any Debtor Relief Law. Borrower
shall pay all costs and expenses of complying with the Loan Documents, whether
or not such costs and expenses are included in the Budgets. Borrower’s
obligations under this Section shall survive the delivery of the Loan Documents,
the making of advances, the payment in full of the Indebtedness, the release or
reconveyance of any of the Loan Documents, the foreclosure of the Deed of Trust
or conveyance in lieu of foreclosure, proceeding under any Debtor Relief Law,
and any other event whatsoever. Borrower acknowledges that Administrative Agent
may receive a benefit, including a discount, credit or other accommodation, from
Administrative Agent’s counsel based on the fees such counsel may receive on
account of such counsel’s relationship with Administrative Agent, including fees
paid in connection with this Agreement.

6.11 Tax Forms.

(i) Each Lender, and each holder of a participation interest herein, that is not
a “United States Person” (a “Foreign Lender”) within the meaning of
Section 7701(a)(30) of the Code shall, to the extent it is legally able to do
so, deliver to Administrative Agent, prior to receipt of any payment subject to
withholding (or upon accepting an assignment or receiving a participation
interest herein), two duly signed completed copies of either Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to a
complete exemption from, or reduction of, withholding on all payments to be made
to such Foreign Lender by Borrower pursuant to this Agreement) or Form W-8ECI or
any successor thereto (relating to all payments to be made to such Foreign
Lender by Borrower pursuant to this Agreement) of the United States Internal
Revenue Service or such other evidence satisfactory to Borrower and
Administrative Agent that such Foreign Lender is entitled to an exemption from
or reduction of, United States withholding tax, including any exemption pursuant
to Section 881(c) of the Code. Thereafter and from time to time, each such
Foreign Lender shall (A) promptly submit to Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by Borrower pursuant to the Loan Documents, (B) promptly notify
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lenders,
and as may be reasonably necessary (including the re-designation of its lending
office, if any) to avoid any requirement of applicable Laws that Borrower make
any deduction or withholding for taxes from amounts payable to such Foreign
Lender. If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and



--------------------------------------------------------------------------------

at such time or times reasonably requested by Borrower or Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for the purposes of the preceding sentence, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of United States Internal Revenue
Service Form W-8IMY (or any successor thereto), together with any information
such Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.

(iii) Borrower shall not be required to pay any additional amount to any Foreign
Lender under Section 1.11, (A) with respect to any Taxes required to be deducted
or withheld on the basis of the information, certificates or statements of
exemption such Lender transmits with an United States Internal Revenue Service
Form W-8BEN, W-8ECI, or W-8IMY pursuant to this Subsection (a), or (B) if such
Lender shall have failed to satisfy the foregoing provisions of this Subsection
(a); provided that if such Lender shall have satisfied the requirements of this
Subsection (a) on the date such Lender became a Lender or ceased to act for its
own account with respect to any payment under any of the Loan Documents, nothing
in this Subsection (a) shall relieve Borrower of its obligation to pay any
amounts pursuant to Section 1.11 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender or other Person for
the account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

(iv) Administrative Agent may, without reduction, withhold any Taxes required to
be deducted and withheld from any payment under any of the Loan Documents with
respect to which Borrower is not required to pay additional amounts under this
Subsection (a).



--------------------------------------------------------------------------------

(b) Upon the request of Administrative Agent, each Lender that is a “United
States Person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to Administrative Agent two duly signed completed copies of United
States Internal Revenue Service Form W-9. If such Lender fails to deliver such
forms, then Administrative Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable back-up withholding tax imposed by
the Code, without reduction.

(c) If any Governmental Authority asserts that Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify, defend and hold harmless Administrative Agent therefor, including all
penalties and interest and costs and expenses (including attorneys’ fees) of
Administrative Agent. Borrower shall, and does hereby, indemnify, defend and
hold harmless Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to Administrative Agent as required
pursuant to this Subsection. The obligation of Lenders and Borrower under this
Subsection shall survive the removal or replacement of a Lender, the payment of
all Indebtedness, the resignation or replacement of Administrative Agent, and
the termination of this Agreement and/or any other Loan Document.

6.12 Partial Releases.

6.12.1 Office Tower/Retail Unit Project and Apartments Unit Project. Upon the
applicable Borrower’s request and at such Borrower’s cost and expense in
connection with the sale or refinancing of the Office Tower/Retail Unit Project
and/or the Apartments Unit Project, Administrative Agent shall grant a partial
release of the Apartments Unit Project and/or the Office Tower/Retail Unit
Project, as applicable, provided that (i) there is no Potential Default or
Default, (ii) the Borrower has met all conditions to the final advance for
improvements (other than tenant improvements) with respect to the Project, as
applicable; provided that the Retail Unit Improvements shall only be required to
be complete to the extent specified on Exhibit 11.3.1 of the VBDA Development
Agreement, as determined by Administrative Agent, (iii) the Borrower has paid
all costs associated with such Improvements and satisfied all conditions of this
Agreement with respect to the final advances of Loan proceeds for costs
associated with the construction of such Improvements, (v) Borrower has
delivered to Administrative Agent an update to the lender’s policy of title
insurance confirming no change in the priority of the Deed of Trust on the
remaining Project, and (vi) the applicable Borrower pays the applicable Release
Fee. The Release Fee shall be due and payable in full upon the sale or
refinancing of the Apartments Unit Project and/or the Office Tower/Retail Unit
Project. Lenders hereby authorize Administrative Agent to execute and deliver
such documentation as Administrative Agent determines to be appropriate to
effect such partial release.

6.12.2 Other. Any other partial release shall be subject to the approval of the
Lenders and subject to such terms and conditions as they may impose.



--------------------------------------------------------------------------------

6.13 Further Assurances. Borrower will, upon Administrative Agent’s request,
(a) promptly correct any defect, error or omission in any Loan Document;
(b) execute, acknowledge, deliver, procure, record or file such further
instruments and do such further acts as Administrative Agent deems necessary,
desirable or proper to carry out the purposes of the Loan Documents and to
identify and subject to the liens and security interest of the Loan Documents
any property intended to be covered thereby, including any renewals, additions,
substitutions, replacements, or appurtenances to the Property; (c) execute,
acknowledge, deliver, procure, file or record any document or instrument
Administrative Agent deems necessary, desirable, or proper to protect the liens
or the security interest under the Loan Documents against the rights or
interests of third Persons; and (d) provide such certificates, documents,
reports, information, affidavits and other instruments and do such further acts
deemed necessary, desirable or proper by Administrative Agent to comply with the
requirements of any agency having jurisdiction over Administrative Agent. In
addition, at any time, and from time to time, upon request by Administrative
Agent, Borrower will, at Borrower’s expense, provide any and all further
instruments, certificates and other documents as may, in the opinion of
Administrative Agent, be necessary or desirable in order to verify the
Borrower’s identity and background in a manner satisfactory to Administrative
Agent.

As a material inducement to Administrative Agent and Lenders to enter into this
Agreement, Borrower acknowledges and agrees that each of its Indemnification
Agreements (as that term is defined below) (a) is a continuing, separate
agreement that shall survive the termination of this Agreement, the payment and
performance in full of the Indebtedness, the release or reconveyance of any of
the Loan Documents, the foreclosure of the Deed of Trust or conveyance in lieu
of foreclosure, any proceeding under any Debtor Relief Law, and any other event
whatsoever, and (b) shall not be merged with any judgment or judgments with
respect to the Indebtedness. The term “Indemnification Agreements” means the
collective reference to each provision of this Agreement or any of the Loan
Documents for indemnification of Administrative Agent and/or the Lenders, their
respective parents, Affiliates and/or respective officers, directors,
shareholders, employees, attorneys, other professionals, and agents and to each
of the agreements of Borrower to pay or reimburse Administrative Agent and/or
the Lenders for costs and expenses (including, attorneys’ fees) of collection or
otherwise.

6.14 Inducement to Lenders. The representations, warranties, covenants, and
agreements contained in this Agreement and the other Loan Documents (a) are made
to induce Lenders to make the Loans and extend any other credit to or for the
account of the Borrower pursuant hereto, and Administrative Agent and Lenders
are relying thereon, and will continue to rely thereon, and (b) shall survive
any proceedings under any Debtor Relief Law involving Borrower, Guarantor or the
Property, foreclosure, or conveyance in lieu of foreclosure.

6.15 Forum. Each party to this Agreement hereby irrevocably submits generally
and unconditionally for itself and in respect of its property to the
jurisdiction of any state court, or any United States federal court, sitting in
the state specified in Section 6.2 of this Agreement and to the jurisdiction of
any state court or any United States federal court, sitting in the state in
which any of the



--------------------------------------------------------------------------------

Property is located, over any suit, action or proceeding arising out of or
relating to this Agreement or the Indebtedness. Each party to this Agreement
hereby irrevocably waives, to the fullest extent permitted by Law, any objection
that they may now or hereafter have to the laying of venue in any such court and
any claim that any such court is an inconvenient forum. Each party to this
Agreement hereby agrees and consents that, in addition to any methods of service
of process provided for under applicable Law, all service of process in any such
suit, action or proceeding in any state court, or any United States federal
court, sitting in the state specified in Section 6.2 may be made by certified or
registered mail, return receipt requested, directed to such party at its address
for notice stated in the Loan Documents, or at a subsequent address of which
Administrative Agent received actual notice from such party in accordance with
the Loan Documents, and service so made shall be complete five (5) days after
the same shall have been so mailed. Nothing herein shall affect the right of
Administrative Agent to serve process in any manner permitted by Law or limit
the right of Administrative Agent to bring proceedings against any party in any
other court or jurisdiction.

6.16 Interpretation.

6.16.1 References to “Dollars,” “$,” “money,” “payments” or other similar
financial or monetary terms are references to lawful money of the United States
of America. References to Articles, Sections, and Exhibits are, unless specified
otherwise, references to articles, sections and exhibits of this Agreement.
Words of any gender shall include each other gender. All references (a) to the
Loan Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise, and
(b) to the Land, the Improvements or the Property shall mean all or any portion
of each of the foregoing, respectively. Words in the singular shall include the
plural and words in the plural shall include the singular. References to
Borrower or Guarantor shall mean, except with respect to the obligations of each
Borrower as “Maker” under its Note, each Person comprising same, jointly and
severally. The words “herein,” “hereof,” “hereunder” and other similar compounds
of the word “here” shall refer to this entire Agreement (including the attached
exhibits) and not to any particular Article, Section, paragraph or provision.
The terms “agree” and “agreements” mean and include “covenant” and “covenants”.
The words “include” and “including” shall be interpreted as if followed by the
words “without limitation”. Captions and headings in the Loan Documents are for
convenience only and shall not affect the construction of the Loan Documents.

6.16.2 Subject to this Agreement and the other Loan Documents: the proceeds of
the Office Tower/Retail Unit Project Loan shall be disbursed as provided in this
Agreement pursuant to the Office Tower/Retail Unit Budget to TCA 11 Office to
pay costs associated with the Office Tower/Retail Unit Project, including,
without limitation, the costs of construction of the Office Tower/Retail Unit
Improvements; the proceeds of the Apartments Unit Project Loan shall be
disbursed as provided in this Agreement pursuant to the Apartments Unit Budget
to TCA 11 Apartments to pay costs associated with the Apartments Unit Project,
including, without limitation, the costs of construction of the Apartments Unit
Improvements.



--------------------------------------------------------------------------------

6.17 No Partnership, etc. The relationship between Lenders (including
Administrative Agent) and Borrower is solely that of lender and borrower.
Neither Administrative Agent nor any Lender has any fiduciary or other special
relationship with or duty to Borrower and none is created by the Loan Documents.
Nothing contained in the Loan Documents, and no action taken or omitted pursuant
to the Loan Documents, is intended or shall be construed to create any
partnership, joint venture, association, or special relationship between
Borrower and Administrative Agent or any Lender or in any way make
Administrative Agent or any Lender a co-principal with Borrower with reference
to the Apartments Unit Project, the Office Tower/Retail Unit Project, the
Property or otherwise. In no event shall Administrative Agent’s or Lenders’
rights and interests under the Loan Documents be construed to give
Administrative Agent or any Lender the right to control, or be deemed to
indicate that Administrative Agent or any Lender is in control of, the business,
properties, management or operations of Borrower.

6.18 Records. The unpaid amount of each Loan and the amount of any other credit
extended by Administrative Agent or Lenders to or for the account of Borrower
set forth on the books and records of Administrative Agent shall be presumptive
evidence of the amount thereof owing and unpaid, but failure to record any such
amount on Administrative Agent’s books and records shall not limit or affect the
obligations of Borrower under the Loan Documents to make payments on the subject
Loan when due.

6.19 Commercial Purpose. Borrower warrants that each Loan is being made solely
to acquire or carry on a business or commercial enterprise, and/or Borrower is a
business or commercial organization. Borrower further warrants that all of the
proceeds of the Loans shall be used for commercial purposes and stipulates that
the Loans shall be construed for all purposes as commercial loans, and is made
for other than personal, family, household or agricultural purposes.

6.20 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH THEY MAY BE A PARTY, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO, ANY NOTE, THE LOAN AGREEMENT, THE
DEED OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED AND UNDERSTOOD
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO ANY NOTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY EACH PARTY TO THIS AGREEMENT, AND THEY HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH
PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN



--------------------------------------------------------------------------------

THE EXECUTION OF THE LOAN DOCUMENTS AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

6.21 Service of Process. Borrower hereby consents to process being served in any
suit, action, or proceeding instituted in connection with any Loan by (a) the
mailing of a copy thereof by certified mail, postage prepaid, return receipt
requested, to Borrower, in which case service shall be deemed to be effective
upon the earlier to occur of receipt of such process or the first refusal of
receipt thereof by Borrower on a Business Day and (b) serving a copy thereof
upon the agent, if any, hereinabove designated and appointed by Borrower as
Borrower’s agent for service of process. Borrower irrevocably agrees that such
service shall be deemed to be service of process upon Borrower in any such suit,
action, or proceeding. Nothing in any Note shall affect the right of
Administrative Agent to serve process in any manner otherwise permitted by Law
and nothing in any Note will limit the right of Administrative Agent on behalf
of the Lenders otherwise to bring proceedings against Borrower in the courts of
any jurisdiction or jurisdictions.

6.22 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act. Borrower shall,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligation under “know your
customer” and anti-money laundering rules and regulations, including the Act.

6.23 Entire Agreement. The Loan Documents constitute the entire understanding
and agreement between Borrower, Administrative Agent and Lenders with respect to
the transactions arising in connection with the Loans, and supersede all prior
written or oral understandings and agreements between Borrower, Administrative
Agent and Lenders with respect to the matters addressed in the Loan Documents.
In particular, and without limitation, the terms of any commitment letter,
letter of intent or quote letter by Administrative Agent or any Lender to make
any Loan are merged into the Loan Documents. Neither Administrative Agent nor
any Lender has made any commitments to extend the terms of the Loans past the
stated maturity dates or to provide Borrower with financing except as set forth
in the Loan Documents. The foregoing shall not, however, be construed to affect
any obligation of Borrower to pay fees described in the fee letter and/or to pay
fees and perform obligations set forth in the mandate letter. Except as
incorporated in writing into the Loan Documents, there are not, and



--------------------------------------------------------------------------------

were not, and no persons are or were authorized by Administrative Agent or any
Lender to make, any representations, understandings, stipulations, agreements or
promises, oral or written, with respect to the matters addressed in the Loan
Documents.

6.24 Dispute Resolution.

6.24.1 Arbitration. Except to the extent expressly provided below, any Dispute
shall, upon the request of any party, be determined by binding arbitration in
accordance with the Federal Arbitration Act, Title 9, United States Code (or if
not applicable, the applicable state law), the then-current rules for
arbitration of financial services disputes of AAA and the “Special Rules” set
forth below. In the event of any inconsistency, the Special Rules shall control.
The filing of a court action is not intended to constitute a waiver of the right
of Borrower, Administrative Agent or Lenders, including the suing party,
thereafter to require submittal of the Dispute to arbitration. Any party to this
Agreement may bring an action, including a summary or expedited proceeding, to
compel arbitration of any Dispute in any court having jurisdiction over such
action. For the purposes of this Dispute Resolution Section only, the terms
“party” and “parties” shall include any parent corporation, subsidiary or
affiliate of Administrative Agent involved in the servicing, management or
administration of any obligation described in or evidenced by this Agreement,
together with the officers, employees, successors and assigns of each of the
foregoing.

6.24.2 Special Rules.

(i) The arbitration shall be conducted in the City of Virginia Beach, Virginia.

(ii) The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Agreement may substitute another
arbitration organization that has similar procedures to AAA and that will
observe and enforce any and all provisions of this Dispute Resolution Section.
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Agreement, referred to collectively as the “arbitrator”).

(iii) All arbitration hearings will be commenced within ninety (90) days of the
demand for arbitration and completed within ninety (90) days from the date of
commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.

(iv) The judgment and the award, if any, of the arbitrator shall be issued
within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.



--------------------------------------------------------------------------------

(v) The arbitrator will give effect to statutes of limitations and any waivers
thereof in determining the disposition of any Dispute and may dismiss one or
more claims in the arbitration on the basis that such claim or claims is or are
barred. For purposes of the application of the statute of limitations, the
service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.

(vi) Any dispute concerning this arbitration provision, including any such
dispute as to the validity or enforceability of this provision, or whether a
Dispute is arbitrable, shall be determined by the arbitrator; provided, however,
that the arbitrator shall not be permitted to vary the express provisions of
these Special Rules or the Reservations of Rights in subsection (c) below.

(vii) The arbitrator shall have the power to award legal fees and costs pursuant
to the terms of this Agreement.

(viii) The arbitration will take place on an individual basis without reference
to, resort to, or consideration of any form of class or class action.

6.24.3 Reservations of Rights. Nothing in this Agreement shall be deemed to
(i) limit the applicability of any otherwise applicable statutes of limitation
and any waivers contained in this Agreement, or (ii) apply to or limit the right
of any party (A) to exercise self help remedies such as (but not limited to)
setoff, or (B) to foreclose judicially or nonjudicially against any real or
personal property collateral, or to exercise judicial or nonjudicial power of
sale rights, (C) to obtain from a court provisional or ancillary remedies such
as (but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this Agreement in a third-party proceeding in any action brought
against any other party or parties in a state, federal or international court,
tribunal or hearing body (including actions in specialty courts, such as
bankruptcy and patent courts). A party as applicable may exercise the rights set
forth in clauses (A) through (D), inclusive, before, during or after the
pendency of any arbitration proceeding brought pursuant to this Agreement.
Neither the exercise of self help remedies nor the institution or maintenance of
an action for foreclosure or provisional or ancillary remedies shall constitute
a waiver of the right of any party, including the claimant in any such action,
to arbitrate the merits of the Dispute occasioning resort to such remedies. No
provision in the Loan Documents regarding submission to jurisdiction and/or
venue in any court is intended or shall be construed to be in derogation of the
provisions in any Loan Document for arbitration of any Dispute.

6.24.4 Conflicting Provisions for Dispute Resolution. If there is any conflict
between the terms, conditions and provisions of this Section and those of any
other provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Agreement, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort). In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

6.24.5 Jury Trial Waiver in Arbitration. By agreeing to this Section, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury in respect of any Dispute.



--------------------------------------------------------------------------------

6.25 Nature of Borrower’s Liability.

6.25.1 As used in this Section 6.24, the term “Co-Borrower” shall mean any one
of the following: TCA 11 Office or TCA 11 Apartments; and the term
“Co-Borrowers” shall mean both of such Co-Borrowers, collectively.

6.25.2 Each Co-Borrower agrees that it is jointly and severally liable to
Lenders for the payment and performance of all obligations arising under the
Loan Documents (other than the obligation of such Co-Borrower as “Maker” under
its respective Note to pay principal, interest, late fees and other amounts from
time to time due and payable under such Note), and that such liability is
independent of the obligations of the other Co-Borrowers. Each Co-Borrower
agrees that it is severally liable to Lenders as “Maker” under its respective
Note for the payment of principal, interest, late fees and other amounts from
time to time due and payable under such Note. Lenders may bring an action
against any Co-Borrower for its obligations, whether an action is brought
against the other Co-Borrower.

6.25.3 Each Co-Borrower agrees that any release which may be given by
Administrative Agent or Lenders to the other Co-Borrower or any Guarantor will
not release such Co-Borrower from its obligations under its Note or under any of
the other Loan Documents.

6.25.4 Each Co-Borrower waives any right to assert against Lenders any defense,
setoff, counterclaim or claim that such Co-Borrower may have against the other
Co-Borrower or any other party liable to Lenders for the obligations of the
Co-Borrowers under any of the Loan Documents.

6.25.5 Each Co-Borrower agrees that it is solely responsible for keeping itself
informed as to the financial condition of the other Co-Borrower and of all
circumstances which bear upon the risk of nonpayment. Each Co-Borrower waives
any right it may have to require Lender to disclose to such Co-Borrower any
information that Administrative Agents or Lenders may now or hereafter acquire
concerning the financial condition of the other Co-Borrower.

6.25.6 Each Co-Borrower waives all rights to notices of default or
nonperformance by the other Co-Borrower under any Note and the other Loan
Documents. Each Co-Borrower further waives all rights to notices of the
existence or the creation of new indebtedness by the other Co-Borrower.

6.25.7 Co-Borrowers represent and warrant to Lenders that each will derive
benefit, directly and indirectly, from the collective administration and
availability of the Loan under each Note and the other Loan Documents.
Co-Borrowers agree that neither



--------------------------------------------------------------------------------

Administrative Agent nor Lenders will be required to inquire as to the
disposition by any Co-Borrower of funds disbursed in accordance with the terms
of any Note or any of the other Loan Documents.

6.25.8 Until all obligations of Co-Borrowers to Lenders under each Note and the
other Loan Documents have been paid in full, each Co-Borrower waives any right
of subrogation, reimbursement, indemnification and contribution (contractual,
statutory or otherwise), including any claim or right of subrogation under the
Bankruptcy Code (Title 11, United States Code) or any successor statute, that
such Co-Borrower may now or hereafter have against the other Co-Borrower with
respect to the indebtedness incurred under any Note or any of the other Loan
Documents. Each Co-Borrower waives any right to enforce any remedy which Lenders
now has or may hereafter have against the other Co-Borrower, and waives any
benefit of, and any right to participate in, any security now or hereafter held
by Administrative Agent or Lenders.

6.25.9 Each Co-Borrower hereby waives any election of remedies by Administrative
Agent or Lenders that impairs any subrogation or other right of such Co-Borrower
to proceed against any other Co-Borrower or other person, including any loss of
rights resulting from any applicable anti-deficiency laws relating to
nonjudicial foreclosures of real property or other laws limiting, qualifying or
discharging obligations or remedies.

6.25.10 Each Co-Borrower hereby waives the benefits of the provisions of Title
49-25 and 49-26 of the Code of Virginia.

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

[Executions Appear on the Next Page]



--------------------------------------------------------------------------------

EXECUTED and DELIVERED UNDER SEAL as of July 30, 2013.

 

            TCA BLOCK 11 OFFICE, LLC,       a Virginia limited liability company
      By:   Armada Hoffler Manager, LLC, a Virginia limited liability company,
its Manager       By:  

/s/ Louis S. Haddad

  (SEAL)     Name:   Louis S. Haddad       Title:   Manager       TCA BLOCK 11
APARTMENTS, LLC,       a Virginia limited liability company       By:   Armada
Hoffler Manager, LLC, a Virginia limited liability company, its Manager      
By:  

/s/ Louis S. Haddad

  (SEAL)     Name:   Louis S. Haddad       Title:   Manager  

Borrowers’ Address for Notices:

222 Central Park Avenue, Suite 2100

Virginia Beach, Virginia 23462

Attn: Mr. Michael P. O’Hara

Telephone: (757) 366-4328

Telecopier: (757) 424-2513

Electronic Mail: mohara@armadahoffler.com

The Federal Tax Identification Number of Borrowers:

 

TCA 11 Office:   46-1985342 TCA 11 Apartments:   46-1975861



--------------------------------------------------------------------------------

    BANK OF AMERICA, N.A., individually as
Administrative Agent and a Lender     By:  

/s/ Patricia Gardenhire

  (SEAL)     Name:   Patricia Gardenhire       Title:   Vice President  



--------------------------------------------------------------------------------

    PNC BANK, NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ Kinnery Clinebell

  (SEAL)     Name:  

Kinnery Clinebell

      Title:  

Assistant Vice President

 



--------------------------------------------------------------------------------

    REGIONS BANK,       as a Lender       By:  

/s/ Barry L. Musselman

  (SEAL)     Name:  

Barry L. Musselman

      Title:  

Senior Vice President

 



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

THOSE certain condominium units known as “Retail Unit”, “Apartments Unit”, and
“Office Tower Unit” in Town Center Condominium 11 located in the City of
Virginia Beach, Virginia, and as further designated and described in that
certain declaration entitled, “DECLARATION OF CONDOMINIUM OF TOWN
CENTER CONDOMINIUM 11”, and recorded in the Clerk’s Office of the Circuit Court
of the City of Virginia Beach, Virginia, as Instrument Number 20130426000481700
(hereinafter referred to as the “Declaration”), together with each unit’s
applicable undivided interest in certain common elements, all as more
particularly described and allocated in the Declaration as amended from time to
time.

IT BEING the same property conveyed to TCA BLOCK 11 APARTMENTS, LLC, a Virginia
limited liability company, by deed dated April 24, 2013 from TOWN CENTER
ASSOCIATES 11, L.L.C., A Virginia limited liability company, and recorded in
Instrument Number 20130426000481760. (AS TO APARTMENTS UNIT ONLY)

IT BEING the same property conveyed to TCA BLOCK 11 OFFICE, LLC, a Virginia
limited liability company, by deed dated April 24, 2013 from TOWN CENTER
ASSOCIATES 11, L.L.C., A Virginia limited liability company, and recorded in
Instrument Number 20130426000481770. (AS TO RETAIL AND OFFICE TOWER UNITS ONLY)